(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

COOPER, GOVERNOR OF NORTH CAROLINA, ET AL. v.
               HARRIS ET AL.

 ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
        THE MIDDLE DISTRICT OF NORTH CAROLINA

    No. 15–1262. Argued December 5, 2016—Decided May 22, 2017
The Equal Protection Clause of the Fourteenth Amendment prevents a
  State, in the absence of “sufficient justification,” from “separating its
  citizens into different voting districts on the basis of race.” Bethune-
  Hill v. Virginia State Bd. of Elections, 580 U. S. ___, ___. When a
  voter sues state officials for drawing such race-based lines, this
  Court’s decisions call for a two-step analysis. First, the plaintiff must
  prove that “race was the predominant factor motivating the legisla-
  ture’s decision to place a significant number of voters within or with-
  out a particular district.” Miller v. Johnson, 515 U.S. 900, 916. Sec-
  ond, if racial considerations did predominate, the State must prove
  that its race-based sorting of voters serves a “compelling interest”
  and is “narrowly tailored” to that end, Bethune-Hill, 580 U. S., at ___.
  This Court has long assumed that one compelling interest is compli-
  ance with the Voting Rights Act of 1965 (VRA or Act). When a State
  invokes the VRA to justify race-based districting, it must show (to
  meet the “narrow tailoring” requirement) that it had “good reasons”
  for concluding that the statute required its action. Alabama Legisla-
  tive Black Caucus v. Alabama, 575 U. S. ___, ___. A district court’s
  factual findings made in the course of this two-step inquiry are re-
  viewed only for clear error. See Fed. Rule Civ. Proc. 52(a)(6); Easley
  v. Cromartie, 532 U.S. 234, 242 (Cromartie II).
     This case concerns North Carolina’s redrawing of two congressional
  districts, District 1 and District 12, after the 2010 census. Prior to
  that redistricting, neither district had a majority black voting-age
  population (BVAP), but both consistently elected the candidates pre-
  ferred by most African-American voters. The new map significantly
  altered both District 1 and District 12. The State needed to add al-
2                         COOPER v. HARRIS

                                Syllabus

 most 100,000 people to District 1 to comply with the one-person-one-
 vote principle, and it chose to take most of those people from heavily
 black areas of Durham—increasing the district’s BVAP from 48.6% to
 52.7%. The State also reconfigured District 12, increasing its BVAP
 from 43.8% to 50.7%. Registered voters in those districts (here called
 “the plaintiffs”) filed suit against North Carolina officials (collective-
 ly, “the State” or “North Carolina”), complaining of impermissible ra-
 cial gerrymanders. A three-judge District Court held both districts
 unconstitutional. It found that racial considerations predominated in
 the drawing of District 1’s lines and rejected the State’s claim that
 this action was justified by the VRA. As for District 12, the court
 again found that race predominated, and it explained that the State
 made no attempt to justify its attention to race in designing that dis-
 trict.
Held:
    1. North Carolina’s victory in a similar state-court lawsuit does not
 dictate the disposition of this case or alter the applicable standard of
 review. Before this case was filed, a state trial court rejected a claim
 by several civil rights groups that Districts 1 and 12 were unlawful
 racial gerrymanders. The North Carolina Supreme Court affirmed
 that decision under the state-court equivalent of clear error review.
 The State claims that the plaintiffs are members of the same organi-
 zations that brought the earlier case, and thus precluded from raising
 the same questions anew. But the State never satisfied the District
 Court that the alleged affiliation really existed. And because the Dis-
 trict Court’s factual finding was reasonable, it defeats North Caroli-
 na’s attempt to argue for claim or issue preclusion here.
    The State’s backup argument about the proper standard of review
 also falls short. The rule that a trial court’s factual findings are re-
 viewed only for clear error contains no exception for findings that di-
 verge from those made in another court. See Fed. Rule Civ. Proc.
 52(a)(6). Although the state court’s decision is certainly relevant, the
 premise of clear error review is that there are often “two permissible
 views of the evidence.” Anderson v. Bessemer City, 470 U.S. 564,
 574. Even assuming that the state court’s findings capture one such
 view, the only question here is whether the District Court’s assess-
 ment represents another. Pp. 7–10.
    2. The District Court did not err in concluding that race furnished
 the predominant rationale for District 1’s redesign and that the
 State’s interest in complying with the VRA could not justify that con-
 sideration of race. Pp. 10–18.
       (a) The record shows that the State purposefully established a
 racial target for the district and that the target “had a direct and sig-
 nificant impact” on the district’s configuration, Alabama, 575 U. S.,
                    Cite as: 581 U. S. ____ (2017)                      3

                               Syllabus

at ___, subordinating other districting criteria. Faced with this body
of evidence, the District Court did not clearly err in finding that race
predominated in drawing District 1; indeed, it could hardly have con-
cluded anything but. Pp. 10–12.
     (b) North Carolina’s use of race as the predominant factor in de-
signing District 1 does not withstand strict scrutiny. The State ar-
gues that it had good reasons to believe that it had to draw a majori-
ty-minority district to avoid liability for vote dilution under §2 of the
VRA. Thornburg v. Gingles, 478 U.S. 30, identifies three threshold
conditions for proving such a vote-dilution claim: (1) A “minority
group” must be “sufficiently large and geographically compact to con-
stitute a majority” in some reasonably configured legislative district,
id., at 50; (2) the minority group must be “politically cohesive,” id., at
51; and (3) a district’s white majority must “vote[ ] sufficiently as a
bloc” to usually “defeat the minority’s preferred candidate,” ibid. If a
State has good reason to think that all three of these conditions are
met, then so too it has good reason to believe that §2 requires draw-
ing a majority-minority district. But if not, then not.
   Here, electoral history provided no evidence that a §2 plaintiff
could demonstrate the third Gingles prerequisite. For nearly 20
years before the new plan’s adoption, African-Americans made up
less than a majority of District 1’s voters, but their preferred candi-
dates scored consistent victories. District 1 thus functioned as a
“crossover” district, in which members of the majority help a “large
enough” minority to elect its candidate of choice. Bartlett v. Strick-
land, 556 U.S. 1, 13 (plurality opinion). So experience gave the State
no reason to think that the VRA required it to ramp up District 1’s
BVAP.
   The State counters that because it needed to substantially increase
District 1’s population, the question facing the state mapmakers was
not whether the then-existing District 1 violated §2, but whether the
future District 1 would do so if drawn without regard to race. But
that reasoning, taken alone, cannot justify the State’s race-based re-
design of the district. Most important, the State points to no mean-
ingful legislative inquiry into the key issue it identifies: whether a
new, enlarged District 1, created without a focus on race, could lead
to §2 liability. To have a strong basis to conclude that §2 demands
race-based measures to augment a district’s BVAP, the State must
evaluate whether a plaintiff could establish the Gingles preconditions
in a new district created without those measures. Nothing in the leg-
islative record here fits that description. And that is no accident:
The redistricters believed that this Court’s decision in Strickland
mandated a 50%-plus BVAP in District 1. They apparently reasoned
that if, as Strickland held, §2 does not require crossover districts (for
4                           COOPER v. HARRIS

                                   Syllabus

    groups insufficiently large under Gingles), then §2 also cannot be sat-
    isfied by crossover districts (for groups meeting Gingles’ size condi-
    tion). But, as this Court’s §2 jurisprudence makes clear, unless each
    of the three Gingles prerequisites is established, “there neither has
    been a wrong nor can be a remedy.” Growe v. Emison, 507 U.S. 25,
    41. North Carolina’s belief that it was compelled to redraw District 1
    (a successful crossover district) as a majority-minority district thus
    rested on a pure error of law. Accordingly, the Court upholds the
    District Court’s conclusion that the State’s use of race as the predom-
    inant factor in designing District 1 does not withstand strict scrutiny.
    Pp. 12–18.
       3. The District Court also did not clearly err by finding that race
    predominated in the redrawing of District 12. Pp. 18–34.
             (a) The district’s legality turns solely on which of two possible
    reasons predominantly explains its reconfiguration. The plaintiffs
    contended at trial that North Carolina intentionally increased Dis-
    trict 12’s BVAP in the name of ensuring preclearance under §5 of the
    VRA. According to the State, by contrast, the mapmakers moved
    voters in and out of the district as part of a “strictly” political gerry-
    mander, without regard to race. After hearing evidence supporting
    both parties’ accounts, the District Court accepted the plaintiffs’.
       Getting to the bottom of a dispute like this one poses special chal-
    lenges for a trial court, which must make “ ‘a sensitive inquiry’ ” into
    all “ ‘circumstantial and direct evidence of intent’ ” to assess whether
    the plaintiffs have proved that race, not politics, drove a district’s
    lines. Hunt v. Cromartie, 526 U.S. 541, 546 (Cromartie I). This
    Court’s job is different—and generally easier. It affirms a trial
    court’s factual finding as to racial predominance so long as the find-
    ing is “plausible”; it reverses only when “left with the definite and
    firm conviction that a mistake has been committed.” Anderson, 470
U.S., at 573–574. In assessing a finding’s plausibility, moreover, the
    Court gives singular deference to a trial court’s judgments about the
    credibility of witnesses. See Fed. Rule Civ. Proc. 52(a)(6). Applying
    those principles here, the evidence at trial—including live witness
    testimony subject to credibility determinations—adequately supports
    the District Court’s conclusion that race, not politics, accounted for
    District 12’s reconfiguration. And contrary to the State’s view, the
    court had no call to dismiss this challenge just because the plaintiffs
    did not proffer an alternative design for District 12. Pp. 18–21.
             (b) By slimming the district and adding a couple of knobs to its
    snakelike body, North Carolina added 35,000 African-Americans and
    subtracted 50,000 whites, turning District 12 into a majority-
    minority district. State Senator Robert Rucho and State Representa-
    tive David Lewis—the chairs of the two committees responsible for
                   Cite as: 581 U. S. ____ (2017)                     5

                              Syllabus

preparing the revamped plan—publicly stated that racial considera-
tions lay behind District 12’s augmented BVAP. Specifically, Rucho
and Lewis explained that because part of Guilford County, a jurisdic-
tion covered by §5 of the VRA, lay in the district, they had increased
the district’s BVAP to ensure preclearance of the plan. Dr. Thomas
Hofeller, their hired mapmaker, confirmed that intent. The State’s
preclearance submission to the Justice Department indicated a simi-
lar determination to concentrate black voters in District 12. And, in
testimony that the District Court found credible, Congressman Mel
Watt testified that Rucho disclosed a majority-minority target to him
in 2011. Hofeller testified that he had drawn District 12’s lines based
on political data, and that he checked the racial data only after he
drew a politics-based line between adjacent areas in Guilford County.
But the District Court disbelieved Hofeller’s asserted indifference to
the new district’s racial composition, pointing to his contrary deposi-
tion testimony and a significant contradiction in his trial testimony.
Finally, an expert report lent circumstantial support to the plaintiffs’
case, showing that, regardless of party, a black voter in the region
was three to four times more likely than a white voter to cast a ballot
within District 12’s borders.
   The District Court’s assessment that all this evidence proved racial
predominance clears the bar of clear error review. Maybe this Court
would have evaluated the testimony differently had it presided over
the trial; or then again, maybe it would not have. Either way, the
Court is far from having a “definite and firm conviction” that the Dis-
trict Court made a mistake in concluding from the record before it
that racial considerations predominated in District 12’s design.
Pp. 21–28.
       (c) Finally, North Carolina argues that when race and politics
are competing explanations of a district’s lines, plaintiffs must intro-
duce an alternative map that achieves a State’s asserted political
goals while improving racial balance. Such a map can serve as key
evidence in a race-versus-politics dispute, but it is hardly the only
means to disprove a State’s contention that politics drove a district’s
lines. In this case, the plaintiffs’ introduction of mostly direct and
some circumstantial evidence gave the District Court a sufficient ba-
sis, sans any map, to resolve the race-or-politics question. Although a
plaintiff will sometimes need an alternative map, as a practical mat-
ter, to make his case, such a map is merely an evidentiary tool to
show that an equal protection violation has occurred; neither its
presence nor its absence can itself resolve a racial gerrymandering
claim.
   North Carolina claims that a passage of this Court’s opinion in
Cromartie II makes an alternative map essential in cases like this
6                           COOPER v. HARRIS

                                  Syllabus

    one, but the reasoning of Cromartie II belies that reading. The
    Court’s opinion nowhere attempts to explicate or justify the categori-
    cal rule that the State claims to find there, and the entire thrust of
    the opinion runs counter to an inflexible counter-map requirement.
    Rightly understood, the passage on which the State relies had a dif-
    ferent and narrower point: Given the weak evidence of a racial ger-
    rymander offered in Cromartie II, only maps that would actually
    show what the plaintiffs’ had not could carry the day. This case, in
    contrast, turned not on the possibility of creating more optimally con-
    structed districts, but on direct evidence of the General Assembly’s
    intent in creating the actual District 12—including many hours of
    trial testimony subject to credibility determinations. That evidence,
    the District Court plausibly found, itself satisfied the plaintiffs’ bur-
    den of debunking North Carolina’s politics defense. Pp. 28–34.
159 F. Supp. 3d 600, affirmed.

  KAGAN, J., delivered the opinion of the Court, in which THOMAS,
GINSBURG, BREYER, and SOTOMAYOR, JJ., joined. THOMAS, J., filed a
concurring opinion. ALITO, J., filed an opinion concurring in the judg-
ment in part and dissenting in part, in which ROBERTS, C. J., and KEN-
NEDY, J., joined. GORSUCH, J., took no part in the consideration or deci-
sion of the case.
                        Cite as: 581 U. S. ____ (2017)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 15–1262
                                   _________________


  ROY COOPER, GOVERNOR OF NORTH CAROLINA, 

            ET AL., APPELLANTS v.

             DAVID HARRIS, ET AL. 

ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
       THE MIDDLE DISTRICT OF NORTH CAROLINA
                                 [May 22, 2017]

   JUSTICE KAGAN delivered the opinion of the Court.
   The Constitution entrusts States with the job of design-
ing congressional districts. But it also imposes an im-
portant constraint: A State may not use race as the pre-
dominant factor in drawing district lines unless it has a
compelling reason. In this case, a three-judge District
Court ruled that North Carolina officials violated that bar
when they created two districts whose voting-age popula-
tions were majority black. Applying a deferential stand-
ard of review to the factual findings underlying that
decision, we affirm.
                              I

                             A

   The Equal Protection Clause of the Fourteenth Amend-
ment limits racial gerrymanders in legislative districting
plans. It prevents a State, in the absence of “sufficient
justification,” from “separating its citizens into different
voting districts on the basis of race.” Bethune-Hill v.
Virginia State Bd. of Elections, 580 U. S. ___, ___ (2017)
(slip op., at 6) (internal quotation marks and alteration
2                         COOPER v. HARRIS

                          Opinion of the Court

omitted). When a voter sues state officials for drawing
such race-based lines, our decisions call for a two-step
analysis.
  First, the plaintiff must prove that “race was the pre-
dominant factor motivating the legislature’s decision to
place a significant number of voters within or without a
particular district.” Miller v. Johnson, 515 U.S. 900, 916
(1995). That entails demonstrating that the legislature
“subordinated” other factors—compactness, respect for
political subdivisions, partisan advantage, what have
you—to “racial considerations.” Ibid. The plaintiff may
make the required showing through “direct evidence” of
legislative intent, “circumstantial evidence of a district’s
shape and demographics,” or a mix of both. Ibid.1
  Second, if racial considerations predominated over
others, the design of the district must withstand strict
scrutiny. See Bethune-Hill, 580 U. S., at ____ (slip op., at
13). The burden thus shifts to the State to prove that its
race-based sorting of voters serves a “compelling interest”
and is “narrowly tailored” to that end. Ibid. This Court
has long assumed that one compelling interest is comply-
ing with operative provisions of the Voting Rights Act of
1965 (VRA or Act), 79 Stat. 437, as amended, 52 U.S. C.
§10301 et seq. See, e.g., Shaw v. Hunt, 517 U.S. 899, 915
(1996) (Shaw II).
  Two provisions of the VRA—§2 and §5—are involved in
this case. §§10301, 10304. Section 2 prohibits any
“standard, practice, or procedure” that “results in a denial
——————
    1Aplaintiff succeeds at this stage even if the evidence reveals that a
legislature elevated race to the predominant criterion in order to
advance other goals, including political ones. See Bush v. Vera, 517
U.S. 952, 968–970 (1996) (plurality opinion) (holding that race predom-
inated when a legislature deliberately “spread[ ] the Black population”
among several districts in an effort to “protect[ ] Democratic incum-
bents”); Miller v. Johnson, 515 U.S. 900, 914 (1995) (stating that the
“use of race as a proxy” for “political interest[s]” is “prohibit[ed]”).
                      Cite as: 581 U. S. ____ (2017)                     3

                          Opinion of the Court

or abridgement of the right . . . to vote on account of race.”
§10301(a). We have construed that ban to extend to “vote
dilution”—brought about, most relevantly here, by the
“dispersal of [a group’s members] into districts in which
they constitute an ineffective minority of voters.” Thorn­
burg v. Gingles, 478 U.S. 30, 46, n. 11 (1986). Section 5,
at the time of the districting in dispute, worked through a
different mechanism. Before this Court invalidated its
coverage formula, see Shelby County v. Holder, 570 U. S.
__ (2013), that section required certain jurisdictions (in-
cluding various North Carolina counties) to pre-clear
voting changes with the Department of Justice, so as to
forestall “retrogression” in the ability of racial minorities
to elect their preferred candidates, Beer v. United States,
425 U.S. 130, 141 (1976).
   When a State invokes the VRA to justify race-based
districting, it must show (to meet the “narrow tailoring”
requirement) that it had “a strong basis in evidence” for
concluding that the statute required its action. Alabama
Legislative Black Caucus v. Alabama, 575 U. S. ___, ___
(2015) (slip op., at 22). Or said otherwise, the State must
establish that it had “good reasons” to think that it would
transgress the Act if it did not draw race-based district
lines. Ibid. That “strong basis” (or “good reasons”) stand-
ard gives States “breathing room” to adopt reasonable
compliance measures that may prove, in perfect hindsight,
not to have been needed. Bethune-Hill, 580 U. S., at ___
(slip op., at 16).
   A district court’s assessment of a districting plan, in
accordance with the two-step inquiry just described, war-
rants significant deference on appeal to this Court.2 We of
course retain full power to correct a court’s errors of law,
——————
  2 Challenges to the constitutionality of congressional districts are

heard by three-judge district courts, with a right of direct appeal to this
Court. See 28 U.S. C. §§2284(a), 1253.
4                    COOPER v. HARRIS

                     Opinion of the Court

at either stage of the analysis. But the court’s findings of
fact—most notably, as to whether racial considerations
predominated in drawing district lines—are subject to
review only for clear error. See Fed. Rule Civ. Proc.
52(a)(6); Easley v. Cromartie, 532 U.S. 234, 242 (2001)
(Cromartie II); id., at 259 (THOMAS, J., dissenting). Under
that standard, we may not reverse just because we “would
have decided the [matter] differently.” Anderson v. Bes­
semer City, 470 U.S. 564, 573 (1985). A finding that is
“plausible” in light of the full record—even if another is
equally or more so—must govern. Id., at 574.
                             B
  This case concerns North Carolina’s most recent redraw-
ing of two congressional districts, both of which have long
included substantial populations of black voters. In its
current incarnation, District 1 is anchored in the north-
eastern part of the State, with appendages stretching both
south and west (the latter into Durham). District 12
begins in the south-central part of the State (where it
takes in a large part of Charlotte) and then travels north-
east, zig-zagging much of the way to the State’s northern
border. (Maps showing the districts are included in an
appendix to this opinion.) Both have quite the history
before this Court.
  We first encountered the two districts, in their 1992
versions, in Shaw v. Reno, 509 U.S. 630 (1993). There, we
held that voters stated an equal protection claim by alleg-
ing that Districts 1 and 12 were unwarranted racial ger-
rymanders. See id., at 642, 649. After a remand to the
District Court, the case arrived back at our door. See
Shaw II, 517 U.S. 899. That time, we dismissed the
challenge to District 1 for lack of standing, but struck
down District 12. The design of that “serpentine” district,
we held, was nothing if not race-centric, and could not be
justified as a reasonable attempt to comply with the VRA.
                 Cite as: 581 U. S. ____ (2017)           5

                     Opinion of the Court

Id., at 906; see id., at 911–918.
  The next year, the State responded with a new district-
ing plan, including a new District 12—and residents of
that district brought another lawsuit alleging an imper-
missible racial gerrymander. A District Court sustained
the claim twice, but both times this Court reversed. See
Hunt v. Cromartie, 526 U.S. 541 (1999) (Cromartie I );
Cromartie II, 532 U.S. 234. Racial considerations, we
held, did not predominate in designing the revised District
12. Rather, that district was the result of a political ger-
rymander—an effort to engineer, mostly “without regard
to race,” a safe Democratic seat. Id., at 245.
  The State redrew its congressional districts again in
2001, to account for population changes revealed in the
prior year’s census. Under the 2001 map, which went
unchallenged in court, neither District 1 nor District 12
had a black voting-age population (called a “BVAP”) that
was a majority of the whole: The former had a BVAP of
around 48%, the latter a BVAP of around 43%. See App.
312, 503. Nonetheless, in five successive general elections
conducted in those reconfigured districts, all the candi-
dates preferred by most African-American voters won
their contests—and by some handy margins. In District 1,
black voters’ candidates of choice garnered as much as
70% of the total vote, and never less than 59%. See 5
Record 636, 638, 641, 645, 647 (Pls. Exh. 112). And in
District 12, those candidates won with 72% of the vote at
the high end and 64% at the low. See id., at 637, 640, 643,
646, 650.
  Another census, in 2010, necessitated yet another con-
gressional map—(finally) the one at issue in this case.
State Senator Robert Rucho and State Representative
David Lewis, both Republicans, chaired the two commit-
tees jointly responsible for preparing the revamped plan.
They hired Dr. Thomas Hofeller, a veteran political map-
maker, to assist them in redrawing district lines. Several
6                     COOPER v. HARRIS

                      Opinion of the Court

hearings, drafts, and revisions later, both chambers of the
State’s General Assembly adopted the scheme the three
men proposed.
   The new map (among other things) significantly altered
both District 1 and District 12. The 2010 census had
revealed District 1 to be substantially underpopulated: To
comply with the Constitution’s one-person-one-vote prin-
ciple, the State needed to place almost 100,000 new people
within the district’s boundaries. See App. 2690; Evenwel
v. Abbott, 578 U. S. ___, ___ (2016) (slip op., at 3) (explain-
ing that “[s]tates must draw congressional districts with
populations as close to perfect equality as possible”).
Rucho, Lewis, and Hofeller chose to take most of those
people from heavily black areas of Durham, requiring a
finger-like extension of the district’s western line. See
Appendix, infra. With that addition, District 1’s BVAP
rose from 48.6% to 52.7%. See App. 312–313. District 12,
for its part, had no need for significant total-population
changes: It was overpopulated by fewer than 3,000 people
out of over 730,000. See id., at 1150. Still, Rucho, Lewis,
and Hofeller decided to reconfigure the district, further
narrowing its already snakelike body while adding areas
at either end—most relevantly here, in Guilford County.
See Appendix, infra; App. 1164. Those changes apprecia-
bly shifted the racial composition of District 12: As the
district gained some 35,000 African-Americans of voting
age and lost some 50,000 whites of that age, its BVAP
increased from 43.8% to 50.7%. See 2 Record 349 (Fourth
Affidavit of Dan Frey, Exh. 5); id., at 416 (Exh. 11).
   Registered voters in the two districts (David Harris and
Christine Bowser, here called “the plaintiffs”) brought this
suit against North Carolina officials (collectively, “the
State” or “North Carolina”), complaining of impermissible
racial gerrymanders. After a bench trial, a three-judge
District Court held both districts unconstitutional. All the
judges agreed that racial considerations predominated in
                  Cite as: 581 U. S. ____ (2017)            7

                      Opinion of the Court

the design of District 1. See Harris v. McCrory, 159
F. Supp. 3d 600, 611 (MDNC 2016). And in then applying
strict scrutiny, all rejected the State’s argument that it
had a “strong basis” for thinking that the VRA compelled
such a race-based drawing of District 1’s lines. Id., at 623.
As for District 12, a majority of the panel held that “race
predominated” over all other factors, including partisan-
ship. Id., at 622. And the court explained that the State
had failed to put forward any reason, compelling or other-
wise, for its attention to race in designing that district.
See ibid. Judge Osteen dissented from the conclusion that
race, rather than politics, drove District 12’s lines—yet
still characterized the majority’s view as “[e]minently
reasonable.” Id., at 640.
  The State filed a notice of appeal, and we noted probable
jurisdiction. McCrory v. Harris, 579 U. S. ___ (2016).
                               II
   We address at the outset North Carolina’s contention
that a victory it won in a very similar state-court lawsuit
should dictate (or at least influence) our disposition of this
case. As the State explains, the North Carolina NAACP
and several other civil rights groups challenged Districts 1
and 12 in state court immediately after their enactment,
charging that they were unlawful racial gerrymanders.
See Brief for Appellants 19–20. By the time the plaintiffs
before us filed this action, the state trial court, in Dickson
v. Rucho, had rejected those claims—finding that in Dis-
trict 1 the VRA justified the General Assembly’s use of
race and that in District 12 race was not a factor at all.
See App. 1969. The North Carolina Supreme Court then
affirmed that decision by a 4–3 vote, applying the state-
court equivalent of clear error review. See Dickson v.
Rucho, 368 N. C. 481, 500, 781 S.E.2d 404, 419 (2015),
modified on denial of reh’g, 368 N. C. 673, 789 S.E.2d 436
(2016), cert. pending, No. 16–24. In this Court, North
8                    COOPER v. HARRIS

                     Opinion of the Court

Carolina makes two related arguments based on the Dick­
son litigation: first, that the state trial court’s judgment
should have barred this case altogether, under familiar
principles of claim and issue preclusion; and second, that
the state court’s conclusions should cause us to conduct a
“searching review” of the decision below, rather than
deferring (as usual) to its factual findings. Reply Brief 6.
   The State’s preclusion theory rests on an assertion
about how the plaintiffs in the two cases are affiliated. As
the State acknowledges, one person’s lawsuit generally
does not bar another’s, no matter how similar they are in
substance. See Taylor v. Sturgell, 553 U.S. 880, 892–893
(2008) (noting the “deep-rooted historic tradition that
everyone should have his own day in court”). But when
plaintiffs in two cases have a special relationship, a judg-
ment against one can indeed bind both. See id., at 893–
895 (describing six categories of qualifying relationships).
The State contends that Harris and Bowser, the plaintiffs
here, are members of organizations that were plaintiffs in
Dickson. And according to North Carolina, that connec-
tion prevents the pair from raising anew the questions
that the state court previously resolved against those
groups. See Brief for Appellants 20–21.
   But North Carolina never satisfied the District Court
that the alleged affiliation really existed. When the State
argued that its preclusion theory entitled it to summary
judgment, Harris and Bowser responded that they were
not members of any of the organizations that had brought
the Dickson suit. See 3 Record 1577–1582 (Defs. Motion
for Summary Judgment); 4 Record 101–106 (Pls. Opposi-
tion to Motion for Summary Judgment). The parties’
dueling contentions turned on intricate issues about those
groups’ membership policies (e.g., could Harris’s payment
of dues to the national NAACP, or Bowser’s financial
contribution to the Mecklenburg County NAACP, have
made either a member of the state branch?). Because of
                 Cite as: 581 U. S. ____ (2017)           9

                     Opinion of the Court

those unresolved “factual disputes,” the District Court
denied North Carolina’s motion for summary judgment. 4
Record 238 (July 29, 2014 Order). And nothing in the
subsequent trial supported the State’s assertion about
Harris’s and Bowser’s organizational ties: Indeed, the
State chose not to present any further evidence relating to
the membership issue. Based on the resulting record, the
District Court summarily rejected the State’s claim that
Harris and Bowser were something other than independ-
ent plaintiffs. See 159 F. Supp. 3d, at 609.
    That conclusion defeats North Carolina’s attempt to
argue for claim or issue preclusion here. We have no basis
for assessing the factual assertions underlying the State’s
argument any differently than the District Court did.
Nothing in the State’s evidence clearly rebuts Harris’s and
Bowser’s testimony that they never joined any of the
Dickson groups. We need not decide whether the alleged
memberships would have supported preclusion if they had
been proved. It is enough that the District Court reason-
ably thought they had not.
    The State’s back-up argument about our standard of
review also falls short. The rule that we review a trial
court’s factual findings for clear error contains no excep-
tion for findings that diverge from those made in another
court. See Fed. Rule Civ. Proc. 52(a)(6) (“Findings of fact
. . . must not be set aside unless clearly erroneous”); see
also Hernandez v. New York, 500 U.S. 352, 369 (1991)
(plurality opinion) (applying the same standard to a state
court’s findings). Whatever findings are under review
receive the benefit of deference, without regard to whether
a court in a separate suit has seen the matter differently.
So here, we must ask not which court considering Districts
1 and 12 had the better view of the facts, but simply
whether the court below’s view is clearly wrong. That
does not mean the state court’s decision is wholly irrele-
vant: It is common sense that, all else equal, a finding is
10                   COOPER v. HARRIS

                      Opinion of the Court

more likely to be plainly wrong if some judges disagree
with it. Cf. Glossip v. Gross, 576 U. S. ___, ___ (2015) (slip
op., at 17) (noting that we are even less likely to disturb a
factual determination when “multiple trial courts have
reached the same finding”). But the very premise of clear
error review is that there are often “two permissible”—
because two “plausible”—“views of the evidence.” Ander­
son, 470 U.S., at 574; see supra, at 4. Even assuming the
state court’s findings capture one such view, the District
Court’s assessment may yet represent another. And the
permissibility of the District Court’s account is the only
question before us.
                             III
   With that out of the way, we turn to the merits of this
case, beginning (appropriately enough) with District 1. As
noted above, the court below found that race furnished the
predominant rationale for that district’s redesign. See
supra, at 6–7. And it held that the State’s interest in
complying with the VRA could not justify that considera-
tion of race. See supra, at 7. We uphold both conclusions.
                             A
   Uncontested evidence in the record shows that the
State’s mapmakers, in considering District 1, purposefully
established a racial target: African-Americans should
make up no less than a majority of the voting-age popula-
tion. See 159 F. Supp. 3d, at 611–614. Senator Rucho and
Representative Lewis were not coy in expressing that goal.
They repeatedly told their colleagues that District 1 had to
be majority-minority, so as to comply with the VRA.
During a Senate debate, for example, Rucho explained
that District 1 “must include a sufficient number of
African-Americans” to make it “a majority black district.”
App. 689–690. Similarly, Lewis informed the House and
Senate redistricting committees that the district must
                 Cite as: 581 U. S. ____ (2017)           11

                     Opinion of the Court

have “a majority black voting age population.” Id., at 610.
And that objective was communicated in no uncertain
terms to the legislators’ consultant. Dr. Hofeller testified
multiple times at trial that Rucho and Lewis instructed
him “to draw [District 1] with a [BVAP] in excess of 50
percent.” 159 F. Supp. 3d, at 613; see, e.g., ibid. (“Once
again, my instructions [were] that the district had to be
drawn at above 50 percent”).
  Hofeller followed those directions to the letter, such that
the 50%-plus racial target “had a direct and significant
impact” on District 1’s configuration. Alabama, 575 U. S.,
at __ (slip op., at 17). In particular, Hofeller moved the
district’s borders to encompass the heavily black parts of
Durham (and only those parts), thus taking in tens of
thousands of additional African-American voters. That
change and similar ones, made (in his words) to ensure
that the district’s racial composition would “add[ ] up
correctly,” deviated from the districting practices he other-
wise would have followed. App. 2802. Hofeller candidly
admitted that point: For example, he testified, he some-
times could not respect county or precinct lines as he
wished because “the more important thing” was to create a
majority-minority district. Id., at 2807; see id., at 2809.
The result is a district with stark racial borders: Within
the same counties, the portions that fall inside District 1
have black populations two to three times larger than the
portions placed in neighboring districts. See Brief for
United States as Amicus Curiae 19; cf. Alabama, 575
U. S., at ___–___ (slip op., at 17–18) (relying on similar
evidence to find racial predominance).
  Faced with this body of evidence—showing an an-
nounced racial target that subordinated other districting
criteria and produced boundaries amplifying divisions
between blacks and whites—the District Court did not
clearly err in finding that race predominated in drawing
District 1. Indeed, as all three judges recognized, the
12                        COOPER v. HARRIS

                          Opinion of the Court

court could hardly have concluded anything but. See 159
F. Supp. 3d, at 611 (calling District 1 a “textbook example”
of race-based districting).3
                               B
  The more substantial question is whether District 1 can
survive the strict scrutiny applied to racial gerrymanders.
As noted earlier, we have long assumed that complying
with the VRA is a compelling interest. See supra, at 2.
And we have held that race-based districting is narrowly
tailored to that objective if a State had “good reasons” for
thinking that the Act demanded such steps. See supra, at
3. North Carolina argues that District 1 passes muster
under that standard: The General Assembly (so says the
State) had “good reasons to believe it needed to draw
[District 1] as a majority-minority district to avoid Section
2 liability” for vote dilution. Brief for Appellants 52. We
now turn to that defense.
  This Court identified, in Thornburg v. Gingles, three
threshold conditions for proving vote dilution under §2 of
the VRA. See 478 U.S., at 50–51. First, a “minority
group” must be “sufficiently large and geographically
——————
   3 The State’s argument to the contrary rests on a legal proposition

that was foreclosed almost as soon as it was raised in this Court.
According to the State, racial considerations cannot predominate in
drawing district lines unless there is an “actual conflict” between those
lines and “traditional districting principles.” Brief for Appellants 45.
But we rejected that view earlier this Term, holding that when (as
here) race furnished “the overriding reason for choosing one map over
others,” a further showing of “inconsistency between the enacted plan
and traditional redistricting criteria” is unnecessary to a finding of
racial predominance. Bethune-Hill v. Virginia State Bd. of Elections,
580 U. S. ___, ___ (2017) (slip op., at 10). And in any event, the evi-
dence recounted in the text indicates that District 1’s boundaries did
conflict with traditional districting principles—for example, by splitting
numerous counties and precincts. See supra, at 11. So we would
uphold the District Court’s finding of racial predominance even under
the (incorrect) legal standard the State proposes.
                     Cite as: 581 U. S. ____ (2017)                   13

                          Opinion of the Court

compact to constitute a majority” in some reasonably
configured legislative district. Id., at 50. Second, the
minority group must be “politically cohesive.” Id., at 51.
And third, a district’s white majority must “vote[ ] suffi-
ciently as a bloc” to usually “defeat the minority’s pre-
ferred candidate.” Ibid. Those three showings, we have
explained, are needed to establish that “the minority
[group] has the potential to elect a representative of its
own choice” in a possible district, but that racially polar-
ized voting prevents it from doing so in the district as
actually drawn because it is “submerg[ed] in a larger
white voting population.” Growe v. Emison, 507 U.S. 25,
40 (1993). If a State has good reason to think that all the
“Gingles preconditions” are met, then so too it has good
reason to believe that §2 requires drawing a majority-
minority district. See Bush v. Vera, 517 U.S. 952, 978
(1996) (plurality opinion). But if not, then not.
   Here, electoral history provided no evidence that a §2
plaintiff could demonstrate the third Gingles prerequi-
site—effective white bloc-voting.4 For most of the twenty
years prior to the new plan’s adoption, African-Americans
had made up less than a majority of District 1’s voters; the
district’s BVAP usually hovered between 46% and 48%.
See 159 F. Supp. 3d, at 606; App. 312. Yet throughout
those two decades, as the District Court noted, District 1
was “an extraordinarily safe district for African-American
preferred candidates.” 159 F. Supp. 3d, at 626. In the
closest election during that period, African-Americans’
——————
  4 Inthe District Court, the parties also presented arguments relating
to the first Gingles prerequisite, contesting whether the African-
American community in the region was sufficiently large and compact
to form a majority of a reasonably shaped district. The court chose not
to decide that fact-intensive question. And aside from the State’s
unelaborated assertion that “[t]here is no question that the first factor
was satisfied,” Brief for Appellants 52, the parties have not briefed or
argued the issue before us. We therefore have no occasion to address it.
14                   COOPER v. HARRIS

                      Opinion of the Court

candidate of choice received 59% of the total vote; in other
years, the share of the vote garnered by those candidates
rose to as much as 70%. See supra, at 5. Those victories
(indeed, landslides) occurred because the district’s white
population did not “vote[ ] sufficiently as a bloc” to thwart
black voters’ preference, Gingles, 478 U.S., at 51; rather, a
meaningful number of white voters joined a politically
cohesive black community to elect that group’s favored
candidate. In the lingo of voting law, District 1 func-
tioned, election year in and election year out, as a “cross-
over” district, in which members of the majority help a
“large enough” minority to elect its candidate of choice.
Bartlett v. Strickland, 556 U.S. 1, 13 (2009) (plurality
opinion). When voters act in that way, “[i]t is difficult to
see how the majority-bloc-voting requirement could be
met”—and hence how §2 liability could be established. Id.,
at 16. So experience gave the State no reason to think
that the VRA required it to ramp up District 1’s BVAP.
   The State counters that, in this context, past perfor-
mance is no guarantee of future results. See Brief for
Appellants 57–58; Reply Brief 19–20. Recall here that the
State had to redraw its whole congressional map following
the 2010 census. See supra, at 5. And in particular, the
State had to add nearly 100,000 new people to District 1 to
meet the one-person-one-vote standard. See supra, at 6.
That meant about 13% of the voters in the new district
would never have voted there before. See App. 2690;
Reply Brief 20. So, North Carolina contends, the question
facing the state mapmakers was not whether the then-
existing District 1 violated §2. Rather, the question was
whether the future District 1 would do so if drawn without
regard to race. And that issue, the State claims, could not
be resolved by “focusing myopically on past elections.” Id.,
at 19.
   But that reasoning, taken alone, cannot justify North
Carolina’s race-based redesign of District 1. True enough,
                      Cite as: 581 U. S. ____ (2017)                    15

                          Opinion of the Court

a legislature undertaking a redistricting must assess
whether the new districts it contemplates (not the old ones
it sheds) conform to the VRA’s requirements. And true
too, an inescapable influx of additional voters into a dis-
trict may suggest the possibility that its former track
record of compliance can continue only if the legislature
intentionally adjusts its racial composition. Still, North
Carolina too far downplays the significance of a longtime
pattern of white crossover voting in the area that would
form the core of the redrawn District 1. See Gingles, 478
U.S., at 57 (noting that longtime voting patterns are
highly probative of racial polarization). And even more
important, North Carolina can point to no meaningful
legislative inquiry into what it now rightly identifies as
the key issue: whether a new, enlarged District 1, created
without a focus on race but however else the State would
choose, could lead to §2 liability. The prospect of a signifi-
cant population increase in a district only raises—it does
not answer—the question whether §2 requires deliberate
measures to augment the district’s BVAP. (Indeed, such
population growth could cut in either direction, depending
on who comes into the district.) To have a strong basis in
evidence to conclude that §2 demands such race-based
steps, the State must carefully evaluate whether a plain-
tiff could establish the Gingles preconditions—including
effective white bloc-voting—in a new district created
without those measures. We see nothing in the legislative
record that fits that description.5
——————
  5 North  Carolina calls our attention to two expert reports on voting
patterns throughout the State, but neither casts light on the relevant
issue. The first (by Dr. Thomas Brunell) showed that some elections in
many of the State’s counties exhibited “statistically significant” racially
polarized voting. App. 1001. The second (by Dr. Ray Block) found that
in various elections across the State, white voters were “noticeably” less
likely than black voters to support black candidates. Id., at 959. From
those far-flung data points—themselves based only on past elections—
16                        COOPER v. HARRIS

                           Opinion of the Court

  And that absence is no accident: Rucho and Lewis pro-
ceeded under a wholly different theory—arising not from
Gingles but from Bartlett v. Strickland—of what §2 de-
manded in drawing District 1. Strickland involved a
geographic area in which African-Americans could not
form a majority of a reasonably compact district. See 556
U.S., at 8 (plurality opinion). The African-American
community, however, was sizable enough to enable the
formation of a crossover district, in which a substantial
bloc of black voters, if receiving help from some white
ones, could elect the candidates of their choice. See supra,
at 14. A plurality of this Court, invoking the first Gingles
precondition, held that §2 did not require creating that
district: When a minority group is not sufficiently large to
make up a majority in a reasonably shaped district, §2
simply does not apply. See 556 U.S., at 18–20. Over and
over in the legislative record, Rucho and Lewis cited
Strickland as mandating a 50%-plus BVAP in District 1.
See App. 355–356, 363–364, 472–474, 609–610, 619, 1044.
They apparently reasoned that if, as Strickland held, §2
does not require crossover districts (for groups insufficiently
large under Gingles), then §2 also cannot be satisfied by
crossover districts (for groups in fact meeting Gingles’ size
condition). In effect, they concluded, whenever a legisla-
ture can draw a majority-minority district, it must do so—
even if a crossover district would also allow the minority
——————
the experts opined (to no one’s great surprise) that in North Carolina,
as in most States, there are discernible, non-random relationships
between race and voting. But as the District Court found, see Harris v.
McCrory, 159 F. Supp. 3d 600, 624 (MDNC 2016), that generalized
conclusion fails to meaningfully (or indeed, at all) address the relevant
local question: whether, in a new version of District 1 created without a
focus on race, black voters would encounter “sufficient[ ]” white bloc-
voting to “cancel [their] ability to elect representatives of their choice,”
Gingles, 478 U.S., at 56. And so the reports do not answer whether the
legislature needed to boost District 1’s BVAP to avoid potential §2
liability.
                  Cite as: 581 U. S. ____ (2017)           17

                      Opinion of the Court

group to elect its favored candidates. See 1 Tr. 21–22
(counsel’s explanation that “the [S]tate interpreted”
Strickland to say that, in order to protect African-
Americans’ electoral strength and thus avoid §2 liability,
the BVAP in District 1 “need[ed] to be above 50 percent”).
  That idea, though, is at war with our §2 jurisprudence—
Strickland included. Under the State’s view, the third
Gingles condition is no condition at all, because even in
the absence of effective white bloc-voting, a §2 claim could
succeed in a district (like the old District 1) with an under-
50% BVAP. But this Court has made clear that unless
each of the three Gingles prerequisites is established,
“there neither has been a wrong nor can be a remedy.”
Growe, 507 U.S., at 41. And Strickland, far from support-
ing North Carolina’s view, underscored the necessity of
demonstrating effective white bloc-voting to prevail in a §2
vote-dilution suit. The plurality explained that “[i]n areas
with substantial crossover voting,” §2 plaintiffs would not
“be able to establish the third Gingles precondition” and so
“majority-minority districts would not be required.” 556
U.S., at 24; see also ibid. (noting that States can “defend
against alleged §2 violations by pointing to crossover
voting patterns and to effective crossover districts”).
Thus, North Carolina’s belief that it was compelled to
redraw District 1 (a successful crossover district) as a
majority-minority district rested not on a “strong basis in
evidence,” but instead on a pure error of law. Alabama,
575 U. S., at ___ (slip op., at 22).
  In sum: Although States enjoy leeway to take race-based
actions reasonably judged necessary under a proper inter-
pretation of the VRA, that latitude cannot rescue District
1. We by no means “insist that a state legislature, when
redistricting, determine precisely what percent minority
population [§2 of the VRA] demands.” Ibid. But neither
will we approve a racial gerrymander whose necessity is
supported by no evidence and whose raison d’être is a legal
18                        COOPER v. HARRIS

                          Opinion of the Court

mistake. Accordingly, we uphold the District Court’s
conclusion that North Carolina’s use of race as the pre-
dominant factor in designing District 1 does not withstand
strict scrutiny.
                              IV
   We now look west to District 12, making its fifth(!)
appearance before this Court. This time, the district’s
legality turns, and turns solely, on which of two possible
reasons predominantly explains its most recent reconfigu-
ration. The plaintiffs contended at trial that the General
Assembly chose voters for District 12, as for District 1,
because of their race; more particularly, they urged that
the Assembly intentionally increased District 12’s BVAP
in the name of ensuring preclearance under the VRA’s §5.
But North Carolina declined to mount any defense (simi-
lar to the one we have just considered for District 1) that
§5’s requirements in fact justified race-based changes to
District 12—perhaps because §5 could not reasonably be
understood to have done so, see n. 10, infra. Instead, the
State altogether denied that racial considerations ac-
counted for (or, indeed, played the slightest role in) Dis-
trict 12’s redesign. According to the State’s version of
events, Senator Rucho, Representative Lewis, and Dr.
Hofeller moved voters in and out of the district as part of a
“strictly” political gerrymander, without regard to race. 6
Record 1011. The mapmakers drew their lines, in other
words, to “pack” District 12 with Democrats, not African-
Americans. After hearing evidence supporting both par-
ties’ accounts, the District Court accepted the plaintiffs’.6
——————
  6 JUSTICE ALITO charges us with “ignor[ing]” the State’s political-

gerrymander defense, making our analysis “like Hamlet without the
prince.” Post, at 20 (opinion concurring in judgment in part and dis-
senting in part) (hereinafter dissent); see post, at 20, 34. But we simply
take the State’s account for what it is: one side of a thoroughly two-
sided case (and, as we will discuss, the side the District Court rejected,
                      Cite as: 581 U. S. ____ (2017)                       19

                           Opinion of the Court

   Getting to the bottom of a dispute like this one poses
special challenges for a trial court. In the more usual case
alleging a racial gerrymander—where no one has raised a
partisanship defense—the court can make real headway
by exploring the challenged district’s conformity to tradi-
tional districting principles, such as compactness and
respect for county lines. In Shaw II, for example, this
Court emphasized the “highly irregular” shape of then-
District 12 in concluding that race predominated in its
design. 517 U.S., at 905 (internal quotation marks omit-
ted). But such evidence loses much of its value when the
State asserts partisanship as a defense, because a bizarre
shape—as of the new District 12—can arise from a “politi-
cal motivation” as well as a racial one. Cromartie I, 526
U.S., at 547, n. 3. And crucially, political and racial rea-
sons are capable of yielding similar oddities in a district’s
boundaries. That is because, of course, “racial identifica-
tion is highly correlated with political affiliation.”
Cromartie II, 532 U.S., at 243. As a result of those redis-
tricting realities, a trial court has a formidable task: It
must make “a sensitive inquiry” into all “circumstantial
and direct evidence of intent” to assess whether the plain-
tiffs have managed to disentangle race from politics and
——————
primarily on factual grounds). By contrast, the dissent consistently
treats the State’s version of events (what it calls “the Legislature’s
political strategy and the relationship between that strategy and
[District 12’s] racial composition,” post, at 20) as if it were a simple “fact
of the matter”—the premise of, rather than a contested claim in, this
case. See post, at 12–14, 16, 20, 26, 27–29, 33. The dissent’s narrative
thus tracks, top-to-bottom and point-for-point, the testimony of Dr.
Hofeller, the State’s star witness at trial—so much so that the dissent
could just have block-quoted that portion of the transcript and saved
itself a fair bit of trouble. Compare post, at 12–20, with App. 2671–
2755. Imagine (to update the dissent’s theatrical reference) Inherit the
Wind retold solely from the perspective of William Jennings Bryan,
with nary a thought given to the competing viewpoint of Clarence
Darrow.
20                        COOPER v. HARRIS

                          Opinion of the Court

prove that the former drove a district’s lines. Cromartie I,
526 U.S., at 546 (internal quotation marks omitted).7
   Our job is different—and generally easier. As described
earlier, we review a district court’s finding as to racial
predominance only for clear error, except when the court
made a legal mistake. See supra, at 3–4. Under that
standard of review, we affirm the court’s finding so long as
it is “plausible”; we reverse only when “left with the defi-
nite and firm conviction that a mistake has been commit-
ted.” Anderson, 470 U.S., at 573–574; see supra, at 4.
And in deciding which side of that line to come down on,
we give singular deference to a trial court’s judgments
about the credibility of witnesses. See Fed. Rule Civ. Proc.
52(a)(6). That is proper, we have explained, because the
various cues that “bear so heavily on the listener’s under-
standing of and belief in what is said” are lost on an appel-
late court later sifting through a paper record. Anderson,
470 U.S., at 575.8
——————
  7 As  earlier noted, that inquiry is satisfied when legislators have
“place[d] a significant number of voters within or without” a district
predominantly because of their race, regardless of their ultimate
objective in taking that step. See supra, at 2, and n. 1. So, for example,
if legislators use race as their predominant districting criterion with
the end goal of advancing their partisan interests—perhaps thinking
that a proposed district is more “sellable” as a race-based VRA compli-
ance measure than as a political gerrymander and will accomplish
much the same thing—their action still triggers strict scrutiny. See
Vera, 517 U.S., at 968–970 (plurality opinion). In other words, the
sorting of voters on the grounds of their race remains suspect even if
race is meant to function as a proxy for other (including political)
characteristics. See Miller, 515 U.S., at 914.
   8 Undeterred by these settled principles, the dissent undertakes to

refind the facts of this case at every turn. See post, at 11–33. Indeed,
the dissent repeatedly flips the appropriate standard of review—
arguing, for example, that the District Court’s is not “the only plausible
interpretation” of one piece of contested evidence and that the State
offered an “entirely natural” view of another. Post, at 24, 31; see also
post, at 20, 26, 27, 33. Underlying that approach to the District Court’s
factfinding is an elemental error: The dissent mistakes the rule that a
                     Cite as: 581 U. S. ____ (2017)                   21

                          Opinion of the Court

  In light of those principles, we uphold the District
Court’s finding of racial predominance respecting District
12. The evidence offered at trial, including live witness
testimony subject to credibility determinations, adequately
supports the conclusion that race, not politics, accounted
for the district’s reconfiguration. And no error of law
infected that judgment: Contrary to North Carolina’s view,
the District Court had no call to dismiss this challenge
just because the plaintiffs did not proffer an alternative
design for District 12 as circumstantial evidence of the
legislature’s intent.
                               A
   Begin with some facts and figures, showing how the
redistricting of District 12 affected its racial composition.
As explained above, District 12 (unlike District 1) was
approximately the right size as it was: North Carolina did
not—indeed, could not—much change its total population.
See supra, at 6. But by further slimming the district and
adding a couple of knobs to its snakelike body (including
in Guilford County), the General Assembly incorporated
tens of thousands of new voters and pushed out tens of
thousands of old ones. And those changes followed racial
lines: To be specific, the new District 12 had 35,000 more
African-Americans of voting age and 50,000 fewer whites
of that age. (The difference was made up of voters from
other racial categories.) See ibid. Those voter exchanges
produced a sizable jump in the district’s BVAP, from
43.8% to 50.7%. See ibid. The Assembly thus turned
District 12 (as it did District 1, see supra, at 10–11) into a 

majority-minority district.

—————— 

legislature’s good faith should be presumed “until a claimant makes a
showing sufficient to support th[e] allegation” of “race-based deci-
sionmaking,” Miller, 515 U.S., at 915, for a kind of super-charged, pro-
State presumption on appeal, trumping clear-error review. See post, at
11–12, n. 7.
22                    COOPER v. HARRIS

                      Opinion of the Court

   As the plaintiffs pointed out at trial, Rucho and Lewis
had publicly stated that racial considerations lay behind
District 12’s augmented BVAP. In a release issued along
with their draft districting plan, the two legislators as-
cribed that change to the need to achieve preclearance of
the plan under §5 of the VRA. See App. 358. At that time,
§5 covered Guilford County and thus prohibited any “ret-
rogression in the [electoral] position of racial minorities”
there. Beer, 425 U.S., at 141; see 31 Fed. Reg. 5081
(1966). And part of Guilford County lay within District
12, which meant that the Department of Justice would
closely scrutinize that district’s new lines. In light of those
facts, Rucho and Lewis wrote: “Because of the presence of
Guilford County in the Twelfth District, we have drawn
our proposed Twelfth District at a [BVAP] level that is
above the percentage of [BVAP] found in the current
Twelfth District.” App. 358. According to the two legisla-
tors, that race-based “measure w[ould] ensure preclear-
ance of the plan.” Ibid. Thus, the District Court found,
Rucho’s and Lewis’s own account “evince[d] intentionality”
as to District 12’s racial composition: Because of the VRA,
they increased the number of African-Americans. 159
F. Supp. 3d, at 617.
   Hofeller confirmed that intent in both deposition testi-
mony and an expert report. Before the redistricting,
Hofeller testified, some black residents of Guilford County
fell within District 12 while others fell within neighboring
District 13. The legislators, he continued, “decided to
reunite the black community in Guilford County into the
Twelfth.” App. 558; see id., at 530–531. Why? Hofeller
responded, in language the District Court emphasized:
“[I]n order to be cautious and draw a plan that would pass
muster under the Voting Rights Act.” Id., at 558; see 159
F. Supp. 3d, at 619. Likewise, Hofeller’s expert report
highlighted the role of the VRA in altering District 12’s
lines. “[M]indful that Guilford County was covered” by §5,
                     Cite as: 581 U. S. ____ (2017)                    23

                          Opinion of the Court

Hofeller explained, the legislature “determined that it was
prudent to reunify [the county’s] African-American com-
munity” into District 12. App. 1103. That change caused
the district’s compactness to decrease (in expert-speak, it
“lowered the Reock Score”), but that was a sacrifice well
worth making: It would “avoid the possibility of a [VRA]
charge” that would “inhibit[ ] preclearance.” Ibid.
   The State’s preclearance submission to the Justice
Department indicated a similar determination to concen-
trate black voters in District 12. “One of the concerns of
the Redistricting Chairs,” North Carolina there noted, had
to do with the Justice Department’s years-old objection to
“a failure by the State to create a second majority minority
district” (that is, in addition to District 1). Id., at 478.
The submission then went on to explain that after consid-
ering alternatives, the redistricters had designed a version
of District 12 that would raise its BVAP to 50.7%. Thus,
concluded the State, the new District 12 “increases[ ] the
African-American community’s ability to elect their candi-
date of choice.” Id., at 479. In the District Court’s view,
that passage once again indicated that making District 12
majority-minority was no “mere coincidence,” but a delib-
erate attempt to avoid perceived obstacles to preclearance.
159 F. Supp. 3d, at 617.9
   And still there was more: Perhaps the most dramatic
testimony in the trial came when Congressman Mel Watt
(who had represented District 12 for some 20 years) re-
counted a conversation he had with Rucho in 2011 about
the district’s future make-up. According to Watt, Rucho
——————
  9 The dissent’s contrary reading of the preclearance submission—as

reporting the redistricters’ “decis[ion] not to construct District 12 as a
majority-minority district,” post, at 24—is difficult to fathom. The
language the dissent cites explains only why Rucho and Lewis rejected
one particular way of creating such a district; the submission then
relates their alternative (and, of course, successful) approach to attain-
ing an over-50% BVAP. See App. 478–479.
24                        COOPER v. HARRIS

                          Opinion of the Court

said that “his leadership had told him that he had to ramp
the minority percentage in [District 12] up to over 50
percent to comply with the Voting Rights Law.” App.
2369; see id., at 2393. And further, that it would then be
Rucho’s “job to go and convince the African-American
community” that such a racial target “made sense” under
the Act. Ibid.; see id., at 2369.10 The District Court cred-
ited Watt’s testimony about the conversation, citing his
courtroom demeanor and “consistent recollection” under
“probing cross-examination.” 159 F. Supp. 3d, at 617–
618.11 In the court’s view, Watt’s account was of a piece
with all the other evidence—including the redistricters’
on-the-nose attainment of a 50% BVAP—indicating that
the General Assembly, in the name of VRA compliance,
deliberately redrew District 12 as a majority-minority
district. See id., at 618.12
——————
  10 Watt recalled that he laughed in response because the VRA re-

quired no such target. See id., at 2369. And he told Rucho that “the
African-American community will laugh at you” too. Ibid. Watt
explained to Rucho: “I’m getting 65 percent of the vote in a 40 percent
black district. If you ramp my [BVAP] to over 50 percent, I’ll probably
get 80 percent of the vote, and[ ] that’s not what the Voting Rights Act
was designed to do.” Ibid.
  11 The court acknowledged that, in the earlier state-court trial involv-

ing District 12, Rucho denied making the comments that Watt recalled.
See 159 F. Supp. 3d, at 617–618. But the court explained that it could
not “assess [the] credibility” of Rucho’s contrary account because even
though he was listed as a defense witness and present in the courtroom
throughout the trial, the State chose not to put him on the witness
stand. Id., at 618.
  12 The dissent conjures a different way of explaining Watt’s testi-

mony. Perhaps, the dissent suggests, Rucho disclosed a majority-minority
target to Watt, but Watt then changed Rucho’s mind—and perhaps it
was just a coincidence (or a mistake?) that Rucho still created a 50.7%-
BVAP district. See post, at 25–26. But nothing in the record supports
that hypothesis. See ibid. (relying exclusively on the State’s preclear-
ance submission to back up this story); supra, at 23, and n. 9 (correcting
the dissent’s misreading of that submission). And the State, lacking
the dissent’s creativity, did not think to present it at trial.
                  Cite as: 581 U. S. ____ (2017)           25

                      Opinion of the Court

   The State’s contrary story—that politics alone drove
decisionmaking—came into the trial mostly through Ho-
feller’s testimony. Hofeller explained that Rucho and
Lewis instructed him, first and foremost, to make the map
as a whole “more favorable to Republican candidates.”
App. 2682. One agreed-on stratagem in that effort was to
pack the historically Democratic District 12 with even
more Democratic voters, thus leaving surrounding dis-
tricts more reliably Republican. See id., at 2682–2683,
2696–2697. To that end, Hofeller recounted, he drew
District 12’s new boundaries based on political data—
specifically, the voting behavior of precincts in the 2008
Presidential election between Barack Obama and John
McCain. See id., at 2701–2702. Indeed, he claimed, he
displayed only this data, and no racial data, on his com-
puter screen while mapping the district. See id., at 2721.
In part of his testimony, Hofeller further stated that the
Obama-McCain election data explained (among other
things) his incorporation of the black, but not the white,
parts of Guilford County then located in District 13. See
id., at 2824. Only after he drew a politics-based line be-
tween those adjacent areas, Hofeller testified, did he
“check[ ]” the racial data and “f[ind] out” that the resulting
configuration of District 12 “did not have a [§5] issue.” Id.,
at 2822.
   The District Court, however, disbelieved Hofeller’s
asserted indifference to the new district’s racial composi-
tion. The court recalled Hofeller’s contrary deposition
testimony—his statement (repeated in only slightly differ-
ent words in his expert report) that Rucho and Lewis
“decided” to shift African-American voters into District 12
“in order to” ensure preclearance under §5. See 159
F. Supp. 3d, at 619–620; App. 558. And the court ex-
plained that even at trial, Hofeller had given testimony
that undermined his “blame it on politics” claim. Right
after asserting that Rucho and Lewis had told him “[not]
26                        COOPER v. HARRIS

                          Opinion of the Court

to use race” in designing District 12, Hofeller added a
qualification: “except perhaps with regard to Guilford
County.” Id., at 2791; see id., at 2790. As the District
Court understood, that is the kind of “exception” that goes
pretty far toward swallowing the rule. District 12 saw a
net increase of more than 25,000 black voters in Guilford
County, relative to a net gain of fewer than 35,000 across
the district: So the newly added parts of that county
played a major role in pushing the district’s BVAP over
50%. See id., at 384, 500–502.13 The District Court came
away from Hofeller’s self-contradictory testimony unper-
suaded that this decisive influx of black voters was an
accident. Whether the racial make-up of the county was
displayed on his computer screen or just fixed in his head,
the court thought, Hofeller’s denial of race-based district-
ing “r[ang] hollow.” 159 F. Supp. 3d, at 620, n. 8.
  Finally, an expert report by Dr. Stephen Ansolabehere
lent circumstantial support to the plaintiffs’ race-not-
politics case. Ansolabehere looked at the six counties
overlapping with District 12—essentially the region from
which the mapmakers could have drawn the district’s
population. The question he asked was: Who from those
counties actually ended up in District 12? The answer he
found was: Only 16% of the region’s white registered
voters, but 64% of the black ones. See App. 321–322.
Ansolabehere next controlled for party registration, but
——————
  13 The dissent charges that this comparison is misleading, but offers
no good reason why that is so. See post, at 29–30. It is quite true, as
the dissent notes, that another part of District 12 (in Mecklenburg
County) experienced a net increase in black voters even larger than the
one in Guilford County. See post, at 30. (The net increases in the two
counties thus totaled more than 35,000; they were then partially offset
by net decreases in other counties in District 12.) But that is irrelevant
to the point made here: Without the numerous black voters added to
District 12 in Guilford County—where the evidence most clearly
indicates voters were chosen based on race—the district would have
fallen well shy of majority-minority status.
                      Cite as: 581 U. S. ____ (2017)                    27

                          Opinion of the Court

discovered that doing so made essentially no difference:
For example, only 18% of the region’s white Democrats
wound up in District 12, whereas 65% of the black Demo-
crats did. See id., at 332. The upshot was that, regardless
of party, a black voter was three to four times more likely
than a white voter to cast his ballot within District 12’s
borders. See ibid. Those stark disparities led An-
solabehere to conclude that “race, and not party,” was “the
dominant factor” in District 12’s design. Id., at 337.14 His
report, as the District Court held, thus tended to confirm
the plaintiffs’ direct evidence of racial predominance. See
159 F. Supp. 3d, at 620–621.
  The District Court’s assessment that all this evidence
proved racial predominance clears the bar of clear error
review. The court emphasized that the districting plan’s
own architects had repeatedly described the influx of
African-Americans into District 12 as a §5 compliance
measure, not a side-effect of political gerrymandering.
——————
  14 Hofeller did not dispute Ansolabehere’s figures, but questioned his
inference. Those striking patterns, the mapmaker claimed, were
nothing more than the result of his own reliance on voting data from
the 2008 Presidential election—because that information (i.e., who
voted for Obama and who for McCain) tracked race better than it did
party registration. See App. 1101, 1111–1114; cf. Cromartie II, 532
U.S. 234, 245 (2001) (recognizing that “party registration and party
preference do not always correspond”). As we have just recounted,
however, the District Court had other reasons to disbelieve Hofeller’s
testimony that he used solely that electoral data to draw District 12’s
lines. See supra, at 25–26. And Ansolabehere contended that even if
Hofeller did so, that choice of data could itself suggest an intent to sort
voters by race. Voting results from a “single [Presidential] election
with a Black candidate,” Ansolabehere explained, would be a “problem-
atic and unusual” indicator of future party preference, because of the
racial dynamics peculiar to such a match-up. App. 341; see id., at 342–
343. That data would, indeed, be much more useful as a reflection of an
area’s racial composition: “The Obama vote,” Ansolabehere found, is “an
extremely strong positive indicator of the location of Black registered
voters” and, conversely, an “extremely strong negative indicator of the
location of White registered voters.” Id., at 342; see id., at 2546–2550.
28                   COOPER v. HARRIS

                      Opinion of the Court

And those contemporaneous descriptions comported with
the court’s credibility determinations about the trial tes-
timony—that Watt told the truth when he recounted
Rucho’s resolve to hit a majority-BVAP target; and con-
versely that Hofeller skirted the truth (especially as to
Guilford County) when he claimed to have followed only
race-blind criteria in drawing district lines. We cannot
disrespect such credibility judgments. See Anderson, 470
U.S., at 575 (A choice to believe “one of two or more wit-
nesses, each of whom has told a coherent and facially
plausible story that is not contradicted by extrinsic evi-
dence,” can “virtually never be clear error”). And more
generally, we will not take it upon ourselves to weigh the
trial evidence as if we were the first to hear it. See id., at
573 (A “reviewing court oversteps” under Rule 52(a) “if it
undertakes to duplicate the role of the lower court”). No
doubt other interpretations of that evidence were permis-
sible. Maybe we would have evaluated the testimony
differently had we presided over the trial; or then again,
maybe we would not have. Either way—and it is only this
which matters—we are far from having a “definite and
firm conviction” that the District Court made a mistake in
concluding from the record before it that racial considera-
tions predominated in District 12’s design.
                              B
  The State mounts a final, legal rather than factual,
attack on the District Court’s finding of racial predomi-
nance. When race and politics are competing explanations
of a district’s lines, argues North Carolina, the party
challenging the district must introduce a particular kind
of circumstantial evidence: “an alternative [map] that
achieves the legislature’s political objectives while improv-
ing racial balance.” Brief for Appellants 31 (emphasis
deleted). That is true, the State says, irrespective of what
other evidence is in the case—so even if the plaintiff offers
                 Cite as: 581 U. S. ____ (2017)           29

                     Opinion of the Court

powerful direct proof that the legislature adopted the map
it did for racial reasons. See Tr. of Oral Arg. 8. Because
the plaintiffs here (as all agree) did not present such a
counter-map, North Carolina concludes that they cannot
prevail. The dissent echoes that argument. See post, at
6–11.
   We have no doubt that an alternative districting plan, of
the kind North Carolina describes, can serve as key evi-
dence in a race-versus-politics dispute. One, often highly
persuasive way to disprove a State’s contention that poli-
tics drove a district’s lines is to show that the legislature
had the capacity to accomplish all its partisan goals with-
out moving so many members of a minority group into the
district. If you were really sorting by political behavior
instead of skin color (so the argument goes) you would
have done—or, at least, could just as well have done—this.
Such would-have, could-have, and (to round out the set)
should-have arguments are a familiar means of undermin-
ing a claim that an action was based on a permissible,
rather than a prohibited, ground. See, e.g., Miller-El v.
Dretke, 545 U.S. 231, 249 (2005) (“If that were the [real]
explanation for striking [juror] Warren[,] the prosecutors
should have struck [juror] Jenkins” too).
   But they are hardly the only means. Suppose that the
plaintiff in a dispute like this one introduced scores of
leaked emails from state officials instructing their map-
maker to pack as many black voters as possible into a
district, or telling him to make sure its BVAP hit 75%.
Based on such evidence, a court could find that racial
rather than political factors predominated in a district’s
design, with or without an alternative map. And so too in
cases lacking that kind of smoking gun, as long as the
evidence offered satisfies the plaintiff ’s burden of proof.
In Bush v. Vera, for example, this Court upheld a finding
of racial predominance based on “substantial direct evi-
dence of the legislature’s racial motivations”—including
30                   COOPER v. HARRIS

                      Opinion of the Court

credible testimony from political figures and statements
made in a §5 preclearance submission—plus circumstan-
tial evidence that redistricters had access to racial, but not
political, data at the “block-by-block level” needed to ex-
plain their “intricate” designs. See 517 U.S., at 960–963
(plurality opinion). Not a single Member of the Court
thought that the absence of a counter-map made any
difference. Similarly, it does not matter in this case,
where the plaintiffs’ introduction of mostly direct and
some circumstantial evidence—documents issued in the
redistricting process, testimony of government officials,
expert analysis of demographic patterns—gave the Dis-
trict Court a sufficient basis, sans any map, to resolve the
race-or-politics question.
   A plaintiff ’s task, in other words, is simply to persuade
the trial court—without any special evidentiary prerequi-
site—that race (not politics) was the “predominant consid-
eration in deciding to place a significant number of voters
within or without a particular district.” Alabama, 575
U. S., at ___ (slip op., at 4) (internal quotation marks
omitted); cf. Bethune-Hill, 580 U. S., at ___, ___ (slip op.,
at 8, 10) (rejecting a similar effort to elevate one form of
“persuasive circumstantial evidence” in a dispute respect-
ing racial predominance to a “mandatory precondition” or
“threshold requirement” of proof). That burden of proof,
we have often held, is “demanding.” E.g., Cromartie II,
532 U.S., at 241. And because that is so, a plaintiff will
sometimes need an alternative map, as a practical matter,
to make his case. But in no area of our equal protection
law have we forced plaintiffs to submit one particular form
of proof to prevail. See Arlington Heights v. Metropolitan
Housing Development Corp., 429 U.S. 252, 266–268 (1977)
(offering a varied and non-exhaustive list of “subjects of
proper inquiry in determining whether racially discrimi-
natory intent existed”). Nor would it make sense to do so
here. The Equal Protection Clause prohibits the unjusti-
                      Cite as: 581 U. S. ____ (2017)                     31

                           Opinion of the Court

fied drawing of district lines based on race. An alternative
map is merely an evidentiary tool to show that such a
substantive violation has occurred; neither its presence
nor its absence can itself resolve a racial gerrymandering
claim.15
   North Carolina insists, however, that we have already
said to the contrary—more particularly, that our decision
in Cromartie II imposed a non-negotiable “alternative-map
requirement.” Brief for Appellants 31. As the State ob-
serves, Cromartie II reversed as clearly erroneous a trial
court’s finding that race, rather than politics, predominated
——————
   15 The dissent responds that an alternative-map requirement “should

not be too hard” for plaintiffs (or at least “sophisticated” litigants “like
those in the present case”) to meet. Post, at 10–11. But if the plaintiffs
have already proved by a preponderance of the evidence that race
predominated in drawing district lines, then we have no warrant to
demand that they jump through additional evidentiary hoops (whether
the exercise would cost a hundred dollars or a million, a week’s more
time or a year’s). Or at least that would be so if we followed the usual
rules. Underlying the dissent’s view that we should not—that we
should instead create a special evidentiary burden—is its belief that
“litigation of this sort” often seeks to “obtain in court what [a political
party] could not achieve in the political arena,” post, at 9, and so that
little is lost by making suits like this one as hard as possible. But
whatever the possible motivations for bringing such suits (and the
dissent says it is not questioning “what occurred here,” ibid.), they
serve to prevent legislatures from taking unconstitutional districting
action—which happens more often than the dissent must suppose.
State lawmakers sometimes misunderstand the VRA’s requirements
(as may have occurred here with respect to §5), leading them to employ
race as a predominant districting criterion when they should not. See
supra, at 22–24, and n. 10. Or they may resort to race-based districting
for ultimately political reasons, leveraging the strong correlation
between race and voting behavior to advance their partisan interests.
See nn. 1, 7, supra. Or, finally—though we hope less commonly—they
may simply seek to suppress the electoral power of minority voters.
When plaintiffs meet their burden of showing that such conduct has
occurred, there is no basis for subjecting them to additional—and
unique—evidentiary hurdles, preventing them from receiving the
remedy to which they are entitled.
32                    COOPER v. HARRIS

                      Opinion of the Court

in the assignment of voters to an earlier incarnation of
District 12. See 532 U.S., at 241; supra, at 5. And as the
State emphasizes, a part of our opinion faulted the
Cromartie plaintiffs for failing to offer a convincing ac-
count of how the legislature could have accomplished its
political goals other than through the map it chose. See
532 U.S., at 257–258. We there stated:
     “In a case such as this one where majority-minority
     districts . . . are at issue and where racial identifica-
     tion correlates highly with political affiliation, the
     party attacking the legislatively drawn boundaries
     must show at the least that the legislature could have
     achieved its legitimate political objectives in alterna-
     tive ways that are comparably consistent with tradi-
     tional districting principles. That party must also
     show that those districting alternatives would have
     brought about significantly greater racial balance.”
     Id., at 258.
According to North Carolina, that passage alone settles
this case, because it makes an alternative map “essential”
to a finding that District 12 (a majority-minority district
in which race and partisanship are correlated) was a racial
gerrymander. Reply Brief 11. Once again, the dissent
says the same. See post, at 7.
   But the reasoning of Cromartie II belies that reading.
The Court’s opinion nowhere attempts to explicate or
justify the categorical rule that the State claims to find
there. (Certainly the dissent’s current defense of that
rule, see post, at 8–11, was nowhere in evidence.) And
given the strangeness of that rule—which would treat a
mere form of evidence as the very substance of a constitu-
tional claim, see supra, at 29–31—we cannot think that
the Court adopted it without any explanation. Still more,
the entire thrust of the Cromartie II opinion runs counter
to an inflexible counter-map requirement. If the Court
                  Cite as: 581 U. S. ____ (2017)           33

                      Opinion of the Court

had adopted that rule, it would have had no need to weigh
each piece of evidence in the case and determine whether,
taken together, they were “adequate” to show “the pre-
dominance of race in the legislature’s line-drawing pro-
cess.” 532 U.S., at 243–244. But that is exactly what
Cromartie II did, over a span of 20 pages and in exhaus-
tive detail. Item by item, the Court discussed and disman-
tled the supposed proof, both direct and circumstantial, of
race-based redistricting. All that careful analysis would
have been superfluous—that dogged effort wasted—if the
Court viewed the absence or inadequacy of a single form of
evidence as necessarily dooming a gerrymandering claim.
   Rightly understood, the passage from Cromartie II had a
different and narrower point, arising from and reflecting
the evidence offered in that case. The direct evidence of a
racial gerrymander, we thought, was extremely weak: We
said of one piece that it “says little or nothing about
whether race played a predominant role” in drawing dis-
trict lines; we said of another that it “is less persuasive
than the kinds of direct evidence we have found significant
in other redistricting cases.” Id., at 253–254 (emphasis
deleted). Nor did the report of the plaintiffs’ expert im-
press us overmuch: In our view, it “offer[ed] little insight
into the legislature’s true motive.” Id., at 248. That left a
set of arguments of the would-have-could-have variety.
For example, the plaintiffs offered several maps purport-
ing to “show how the legislature might have swapped”
some mostly black and mostly white precincts to obtain
greater racial balance “without harming [the legislature’s]
political objective.” Id., at 255 (internal quotation marks
omitted). But the Court determined that none of those
proposed exchanges would have worked as advertised—
essentially, that the plaintiffs’ “you could have redistricted
differently” arguments failed on their own terms. See id.,
at 254–257. Hence emerged the demand quoted above, for
maps that would actually show what the plaintiffs’ had
34                   COOPER v. HARRIS

                      Opinion of the Court

not. In a case like Cromartie II—that is, one in which the
plaintiffs had meager direct evidence of a racial gerry-
mander and needed to rely on evidence of forgone alterna-
tives—only maps of that kind could carry the day. Id., at
258.
   But this case is most unlike Cromartie II, even though it
involves the same electoral district some twenty years on.
This case turned not on the possibility of creating more
optimally constructed districts, but on direct evidence of
the General Assembly’s intent in creating the actual Dis-
trict 12, including many hours of trial testimony subject to
credibility determinations. That evidence, the District
Court plausibly found, itself satisfied the plaintiffs’ burden
of debunking North Carolina’s “it was really politics”
defense; there was no need for an alternative map to do
the same job. And we pay our precedents no respect when
we extend them far beyond the circumstances for which
they were designed.
                              V
  Applying a clear error standard, we uphold the District
Court’s conclusions that racial considerations predominated
in designing both District 1 and District 12. For District
12, that is all we must do, because North Carolina has
made no attempt to justify race-based districting there.
For District 1, we further uphold the District Court’s
decision that §2 of the VRA gave North Carolina no good
reason to reshuffle voters because of their race. We ac-
cordingly affirm the judgment of the District Court.

                                             It is so ordered.

  JUSTICE GORSUCH took no part in the consideration or
decision of this case.
                                                                                                     RUCHO-LEWIS CONGRESS 3
                                                                              APPENDIX TO OPINION OF THE COURT


                                                                                                          Alleghany
                                                                                              Ashe                                                                                                                                                                   Northampton                 Gates                          Ca     Currituck
                                                                                                                             Surry              Stokes            Rockingham             Caswell                                            Warren                                                                                m
                                                                                                                                                                                                            Person
                                                                                                                                                                                                                                                                                                                    Pa


                                                                                                                                                                                                                                 Vance                                                                                              de
                                                                                                                                                                                                                                                                                                                      s



                                                                                                                                                                                                                                                                                     Hertford                                          n
                                                                                                                                                                                                                                                                                                                        qu




                                                                                                                                                                                 6
                                                                                                                                                                                                                                                                                                                           ot




                                                                                                                                                                                                                                                                                                         Pe
                                                                                  Watauga                                                                                                                            Granville                             Halifax                                            rq
                                                                                                                                                                                                                                                                                                                             an




                                                                                                          Wilkes
                                                                                                                                                                                                                                                                                                                               k




                                                                                                                                                                                                                                                                                                                   u im
                                                                                                                             Yadkin                                                                                                                                                                                    an
                                                                                                                                               Forsyth                                                                                                                                                                      s
                                                             Mitchell     Avery                                    5                                                                                Orange                                                            1                Bertie
                                                                                                                                                                                                                                   Franklin                                                            Chowan
                                                                                                                                                                    Guilford         Alamance
                                                                                                                                                                                                               Durham
                                                                                         Caldwell                                Davie                                                                                                           Nash
                                            Madison       Yancey                                     Alexander                                                                                                                                             Edgecombe
                                                                                                                                                                                                                                                                                                                                Tyrrell
                                                                                                                   Iredell                    Davidson                                                                                      13                                     Martin         Washington
                                                                                     Burke                                                                        Randolph
                                                                                                                                                                                                        4
                                                                                                                                                                                                                     Wake
                                                                McDowell                             Catawba                                                                                Chatham                                              Wilson
                                                Buncombe                                                                          Rowan                                                                                                                                                                                                            Dare
                                Haywood
                    Swain                                                                                              9                                                                                                                                                  Pitt
                                      11                                                             Lincoln                                                                                                                     Johnston                  Greene                           Beaufort
                                                                        Rutherford                                                                                                                  Lee                                                                                                                          Hyde
           Graham                                                                                                               Cabarrus                                                                                                                                                                            3
                                                 Henderson                               10
                            Jackson                                                                                                                                                        2                   Harnett
                                                                                                                                                                                                                                                Wayne
                                                              Polk                                   Gaston                                    Stanly
                                                                                         Cleveland                         12                              Montgomery                Moore
Cherokee            Macon             Transylvania                                                                                                                                                                                                          Lenoir
                                                                                                                   Mecklenburg                                                                                                                                                   Craven
             Clay                                                                                                                                                                                                                                                                                 Pamlico
                                                                                                                                                                     8
                                                                                                                                                                                                            Cumberland           Sampson                                Jones
                                                                                                                                                                     Richmond                  Hoke
                                                                                                                                 Union                Anson
                                                                                                                                                                                                                                                  Duplin
                                                                                                                                                                                                                                                                                                          Carteret
                                                                                                                                                                                 Scotland
                                                                                                                                                                                                                                    7

                                           Districts                 7                                                                                                                                                                                                 Onslow
                                                                                                                                                                                                   Robeson                Bladen
                                                      1              8                                                                                                                                                                            Pender

                                                      2              9
                                                      3              10                                                                                                                                              Columbus
                                                      4              11                                                                                                                                                                                 New Hanover

                                                      5              12                                                                                                                                                             Brunswick

                                                      6              13

                                                                     Counties




                                                                                     0               25                50                                     100                                       150                              200
                                                                                                                                                                                                                                           Miles
.                                                                                                                             Printed by the NC General Assembly, July 26, 2011. File source: C-ST-1A.gdb




                                                                                                                      Congressional Map (Enacted 2011)
       Cite as: 581 U. S. ____ (2017)     35

           Opinion
      Appendix      of the of
               to opinion  Court
                              the Court




Congressional District 1 (Enacted 2011)
36              COOPER v. HARRIS

                Opinion
           Appendix      of the of
                    to opinion  Court
                                   the Court




     Congressional District 12 (Enacted 2011)
                 Cite as: 581 U. S. ____ (2017)            1

                    THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 15–1262
                         _________________


  ROY COOPER, GOVERNOR OF NORTH CAROLINA, 

            ET AL., APPELLANTS v.

             DAVID HARRIS, ET AL. 

ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
       THE MIDDLE DISTRICT OF NORTH CAROLINA
                        [May 22, 2017]

   JUSTICE THOMAS, concurring.
   I join the opinion of the Court because it correctly ap-
plies our precedents under the Constitution and the Vot-
ing Rights Act of 1965 (VRA), 52 U.S. C. §10301 et seq. I
write briefly to explain the additional grounds on which I
would affirm the three-judge District Court and to note my
agreement, in particular, with the Court’s clear-error
analysis.
   As to District 1, I think North Carolina’s concession that
it created the district as a majority-black district is by
itself sufficient to trigger strict scrutiny. See Brief for
Appellants 44; see also, e.g., Bethune-Hill v. Virginia State
Bd. of Elections, 580 U. S. ___, ___–___ (2017) (slip op., at
1–2) (THOMAS, J., concurring in judgment in part and
dissenting in part). I also think that North Carolina
cannot satisfy strict scrutiny based on its efforts to comply
with §2 of the VRA. See ante, at 12. In my view, §2 does
not apply to redistricting and therefore cannot justify a
racial gerrymander. See Holder v. Hall, 512 U.S. 874,
922–923 (1994) (THOMAS, J., concurring in judgment).
   As to District 12, I agree with the Court that the Dis-
trict Court did not clearly err when it determined that
race was North Carolina’s predominant motive in drawing
the district. See ante, at 21. This is the same conclusion I
2                    COOPER v. HARRIS

                    THOMAS, J., concurring

reached when we last reviewed District 12. Easley v.
Cromartie, 532 U.S. 234, 267 (2001) (Cromartie II) (dis-
senting opinion). The Court reached the contrary conclu-
sion in Cromartie II only by misapplying our deferential
standard for reviewing factual findings. See id., at 259–
262. Today’s decision does not repeat Cromartie II’s error,
and indeed it confines that case to its particular facts. It
thus represents a welcome course correction to this Court’s
application of the clear-error standard.
                 Cite as: 581 U. S. ____ (2017)           1

                      Opinion of ALITO, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 15–1262
                         _________________


  ROY COOPER, GOVERNOR OF NORTH CAROLINA, 

            ET AL., APPELLANTS v.

             DAVID HARRIS, ET AL. 

ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
       THE MIDDLE DISTRICT OF NORTH CAROLINA
                        [May 22, 2017]

   JUSTICE ALITO, with whom THE CHIEF JUSTICE and
JUSTICE KENNEDY join, concurring in the judgment in part
and dissenting in part.
   A precedent of this Court should not be treated like a
disposable household item—say, a paper plate or napkin—
to be used once and then tossed in the trash. But that is
what the Court does today in its decision regarding North
Carolina’s 12th Congressional District: The Court junks a
rule adopted in a prior, remarkably similar challenge to
this very same congressional district.
   In Easley v. Cromartie, 532 U.S. 234 (2001) (Cromartie
II ), the Court considered the constitutionality of the ver-
sion of District 12 that was adopted in 1997. Id., at 238.
That district had the same basic shape as the district now
before us, and the challengers argued that the legislature’s
predominant reason for adopting this configuration was
race. Ibid. The State responded that its motive was not
race but politics. Id., at 241. Its objective, the State in-
sisted, was to create a district in which the Democratic
candidate would win. See ibid.; Brief for State Appellants
in Easley v. Cromartie, O. T. 2000, Nos. 99–1864, 99–
1865, p. 25. Rejecting that explanation, a three-judge
court found that the legislature’s predominant motive was
racial, specifically to pack African-Americans into District
2                    COOPER v. HARRIS

                      Opinion of ALITO, J.

12. See Cromartie v. Hunt, 133 F. Supp. 2d 407, 420
(EDNC 2000). But this Court held that this finding of fact
was clearly erroneous. Cromartie II, 532 U.S., at 256.
   A critical factor in our analysis was the failure of those
challenging the district to come forward with an alterna-
tive redistricting map that served the legislature’s politi-
cal objective as well as the challenged version without
producing the same racial effects. Noting that race and
party affiliation in North Carolina were “highly corre-
lated,” id., at 243, we laid down this rule:
    “In a case such as this one . . . , the party attacking
    the legislatively drawn boundaries must show at the
    least that the legislature could have achieved its legit-
    imate political objectives in alternative ways that are
    comparably consistent with traditional districting
    principles. That party must also show that those dis-
    tricting alternatives would have brought about signif-
    icantly greater racial balance. Appellees failed to
    make any such showing here.” Id., at 258.
  Now, District 12 is back before us. After the 2010 cen-
sus, the North Carolina Legislature, with the Republicans
in the majority, drew the present version of District 12.
The challengers contend that this version violates equal
protection because the predominant motive of the legisla-
ture was racial: to pack the district with African-American
voters. The legislature responds that its objective was
political: to pack the district with Democrats and thus to
increase the chances of Republican candidates in neigh-
boring districts.
  You might think that the Cromartie II rule would be
equally applicable in this case, which does not differ in
any relevant particular, but the majority executes a stun-
ning about-face. Now, the challengers’ failure to produce
an alternative map that meets the Cromartie II test is
inconsequential. It simply “does not matter.” Ante, at 30.
                     Cite as: 581 U. S. ____ (2017)                     3

                          Opinion of ALITO, J.

  This is not the treatment of precedent that state legisla-
tures have the right to expect from this Court. The failure
to produce an alternative map doomed the challengers in
Cromartie II, and the same should be true now. Partisan
gerrymandering is always unsavory, but that is not the
issue here. The issue is whether District 12 was drawn
predominantly because of race. The record shows that it
was not.1
                              I
   Under the Constitution, state legislatures have “the
initial power to draw districts for federal elections.” Vieth
v. Jubelirer, 541 U.S. 267, 275 (2004) (plurality opinion).2
This power, of course, must be exercised in conformity
with the Fourteenth Amendment’s Equal Protection
Clause. And because the Equal Protection Clause’s “cen-
tral mandate is racial neutrality in governmental deci-
sionmaking,” Miller v. Johnson, 515 U.S. 900, 904 (1995),
“effort[s] to separate voters into different districts on the
basis of race” must satisfy the rigors of strict scrutiny.
Shaw v. Reno, 509 U.S. 630, 649, 653 (1993) (Shaw I ).
   We have stressed, however, that courts are obligated to
“exercise extraordinary caution in adjudicating claims that
a State has drawn district lines on the basis of race.”
Miller, 515 U.S., at 916. “Federal-court review of district-
ing legislation represents a serious intrusion on the most
vital of local functions,” and “the good faith of a state
legislature must be presumed.” Id., at 915. A legislature
——————
   1 I concur in the judgment of the Court regarding Congressional Dis-

trict 1. The State concedes that the district was intentionally created
as a majority-minority district. See Brief for Appellants 44. And
appellants have not satisfied strict scrutiny.
   2 Article I, §4, of the Constitution reserves to state legislatures the

power to prescribe “[t]he Times, Places and Manner of holding Elections
for Senators and Representatives,” subject to Congress’s authority to
“make or alter such Regulations, except as to the Places of chusing
Senators.”
4                    COOPER v. HARRIS

                      Opinion of ALITO, J.

will “almost always be aware of racial demographics”
during redistricting, but evidence of such awareness does
not show that the legislature violated equal protection.
Id., at 916. Instead, the Court has held, “[r]ace must not
simply have been a motivation for the drawing of a majority-
minority district, but the predominant factor motivating
the legislature’s districting decision.” Cromartie II, 532
U.S., at 241 (citation and internal quotation marks omit-
ted; emphasis in original).
   This evidentiary burden “is a demanding one.” Ibid.
(internal quotation marks omitted). Thus, although “[t]he
legislature’s motivation is . . . a factual question,” Hunt v.
Cromartie, 526 U.S. 541, 549 (1999) (Cromartie I ), an
appellate court conducting clear-error review must always
keep in mind the heavy evidentiary obligation borne by
those challenging a districting plan. See Cromartie II,
supra, at 241, 257. Recognizing “the intrusive potential of
judicial intervention into the legislative realm,” Miller,
supra, at 916, we have warned that courts must be very
cautious about imputing a racial motive to a State’s redis-
tricting plan.
                               II
   That caution “is especially appropriate . . . where the
State has articulated a legitimate political explanation for
its districting decision, and the voting population is one in
which race and political affiliation are highly correlated.”
Cromartie II, 532 U.S., at 242. We have repeatedly
acknowledged the problem of distinguishing between
racial and political motivations in the redistricting con-
text. See id., at 242, 257–258; Cromartie I, supra, at 551–
552; Bush v. Vera, 517 U.S. 952, 967–968 (1996) (plurality
opinion).
   The problem arises from the confluence of two factors.
The first is the status under the Constitution of partisan
gerrymandering. As we have acknowledged, “[p]olitics
                      Cite as: 581 U. S. ____ (2017)                       5

                            Opinion of ALITO, J.

and political considerations are inseparable from district-
ing and apportionment,” Gaffney v. Cummings, 412 U.S.
735, 753 (1973), and it is well known that state legislative
majorities very often attempt to gain an electoral ad-
vantage through that process. See Davis v. Bandemer,
478 U.S. 109, 129 (1986). Partisan gerrymandering dates
back to the founding, see Vieth, supra, at 274–276 (plural-
ity opinion), and while some might find it distasteful, “[o]ur
prior decisions have made clear that a jurisdiction may
engage in constitutional political gerrymandering, even if
it so happens that the most loyal Democrats happen to be
black Democrats and even if the State were conscious of
that fact.” Cromartie I, supra, at 551 (emphasis in origi-
nal); Vera, supra, at 964 (plurality opinion).
   The second factor is that “racial identification is highly
correlated with political affiliation” in many jurisdictions.
Cromartie II, 532 U.S., at 243 (describing correlation in
North Carolina). This phenomenon makes it difficult to
distinguish between political and race-based decisionmak-
ing. If around 90% of African-American voters cast their
ballots for the Democratic candidate, as they have in
recent elections,3 a plan that packs Democratic voters will
look very much like a plans that packs African-American
voters. “[A] legislature may, by placing reliable Demo-
cratic precincts within a district without regard to race, end
up with a district containing more heavily African–
——————
  3 According   to polling data, around 90% of African-American
voters have voted for the Democratic candidate for President in
recent years. See https://ropercenter.cornell.edu/polls/us-elections/how-
groups-voted/groups-voted-2016/ (all Internet materials as last visited
May 19, 2017) (in 2016, 88%); https://ropercenter.cornell.edu/polls/us-
elections/how-groups-voted/how-groups-voted-2012/ (in 2012, 93%);
https://ropercenter.cornell.edu/polls/us-elections/how-groups-voted/how-
groups-voted-2008/ (in 2008, 95%); https://ropercenter.cornell.edu/
polls/us-elections/how-groups-voted/how-groups-voted-2004/ (in 2004,
88%);      https:// ropercenter.cornell.edu /polls /us-elections /how-groups-
voted/how-groups-voted-2000/ (in 2000, 90%).
6                     COOPER v. HARRIS

                      Opinion of ALITO, J.

American precincts, but the reasons would be political
rather than racial.” Id., at 245.
                               A
   We addressed this knotty problem in Cromartie II,
which, as noted, came to us after the District Court had
held a trial and found as a fact that the legislature’s pre-
dominant reason for drawing District 12 was race, not
politics. Id., at 239–241. Our review for clear error in
that case did not exhibit the same diffidence as today’s
decision. We carefully examined each piece of direct and
circumstantial evidence on which the District Court had
relied and conceded that this evidence provided support
for the court’s finding. Id., at 257. Then, at the end of our
opinion, we stated:
      “We can put the matter more generally as follows:
    In a case such as this one where majority-minority
    districts (or the approximate equivalent) are at issue
    and where racial identification correlates highly with
    political affiliation, the party attacking the legislatively
    drawn boundaries must show at the least that the
    legislature could have achieved its legitimate political
    objectives in alternative ways that are comparably
    consistent with traditional districting principles.
    That party must also show that those districting al-
    ternatives would have brought about significantly
    greater racial balance.” Id., at 258.
Because the plaintiffs had “failed to make any such show-
ing,” we held that the District Court had clearly erred in
finding that race predominated in drawing District 12.
Ibid.
   Cromartie II plainly meant to establish a rule for use in
a broad class of cases and not a rule to be employed one
time only. We stated that we were “put[ting] the matter
more generally” and were describing what must be shown
                     Cite as: 581 U. S. ____ (2017)                    7

                          Opinion of ALITO, J.

in cases “where majority-minority districts (or the approx-
imate equivalent) are at issue and where racial identifica-
tion correlates highly with political affiliation.” Ibid. We
identified who would carry the burden of the new rule
(“the party attacking the legislatively drawn boundaries”)
and what that party must show (that “the legislature
could have achieved its legitimate political objectives in
alternative ways that are comparably consistent with
traditional districting principles” while achieving “signifi-
cantly greater racial balance”). Ibid. And we reversed the
finding of racial predominance due to the plaintiffs’ failure
to carry the burden established by this evidentiary rule.
Ibid.
   Here, too, the plaintiffs failed to carry that burden. In
this case, as in Cromartie II, the plaintiffs allege a racial
gerrymander, and the State’s defense is that political
motives explain District 12’s boundaries. In such a case,
Cromartie II instructed, plaintiffs must submit an alterna-
tive redistricting map demonstrating that the legislature
could have achieved its political goals without the racial
effects giving rise to the racial gerrymandering allegation.
But in spite of this instruction, plaintiffs in this case failed
to submit such a map.4 See Brief for Appellees 31–36.
Based on what we said in Cromartie II about the same type
of claim involving the same congressional district, reversal
should be a foregone conclusion. It turns out, however,
that the Cromartie II rule was good for one use only. Even
in a case involving the very same district, it is tossed
aside.


——————
  4 The challengers’ failure to do so is especially glaring given that at

least two alternative maps were introduced during the legislative
debates over the 2011 map, see 2 Record 357–366, 402–411; App. 883–
887, though neither party contends that those maps met the legisla-
ture’s political goals.
8                     COOPER v. HARRIS

                      Opinion of ALITO, J. 


                               B

   The alternative-map requirement deserves better. It is
a logical response to the difficult problem of distinguishing
between racial and political motivations when race and
political party preference closely correlate.
   This is a problem with serious institutional and federal-
ism implications. When a federal court says that race was
a legislature’s predominant purpose in drawing a district,
it accuses the legislature of “offensive and demeaning”
conduct. Miller, 515 U.S., at 912. Indeed, we have said
that racial gerrymanders “bea[r] an uncomfortable re-
semblance to political apartheid.” Shaw I, 509 U.S.,
at 647. That is a grave accusation to level against a state
legislature.
   In addition, “[f]ederal-court review of districting legisla-
tion represents a serious intrusion on the most vital of
local functions” because “[i]t is well settled that reappor-
tionment is primarily the duty and responsibility of the
State.” Miller, supra, at 915 (internal quotation marks
omitted); see also Cromartie II, 532 U.S., at 242. When a
federal court finds that race predominated in the redis-
tricting process, it inserts itself into that process. That is
appropriate—indeed, constitutionally required—if the
legislature truly did draw district boundaries on the basis
of race. But if a court mistakes a political gerrymander for
a racial gerrymander, it illegitimately invades a traditional
domain of state authority, usurping the role of a State’s
elected representatives. This does violence to both the
proper role of the Judiciary and the powers reserved to the
States under the Constitution.
   There is a final, often-unstated danger where race and
politics correlate: that the federal courts will be trans-
formed into weapons of political warfare. Unless courts
“exercise extraordinary caution” in distinguishing race-
based redistricting from politics-based redistricting, Mil-
ler, supra, at 916, they will invite the losers in the redis-
                      Cite as: 581 U. S. ____ (2017)                     9

                           Opinion of ALITO, J.

tricting process to seek to obtain in court what they could
not achieve in the political arena. If the majority party
draws districts to favor itself, the minority party can deny
the majority its political victory by prevailing on a racial
gerrymandering claim. Even if the minority party loses in
court, it can exact a heavy price by using the judicial
process to engage in political trench warfare for years on
end.
   Although I do not imply that this is what occurred here,
this case does reflect what litigation of this sort can look
like. This is the fifth time that North Carolina’s 12th
Congressional District has come before this Court since
1993, and we have almost reached a new redistricting
cycle without any certainty as to the constitutionality of
North Carolina’s current redistricting map. Given these
dangers, Cromartie II was justified in crafting an eviden-
tiary rule to prevent false positives.5
                             C
   The majority nevertheless absolves the challengers of
their failure to submit an alternative map. It argues that
an alternative map cannot be “the only means” of proving
racial predominance, and it concludes from this that an
alternative map “does not matter in this case.” Ante, at
29–30 (emphasis in original). But even if there are cases
in which a plaintiff could prove a racial gerrymandering
claim without an alternative map, they would be excep-
tional ones in which the evidence of racial predominance is

——————
  5 Ignoring all of these well-founded reasons supporting the alternative-
map requirement, the majority mischaracterizes my argument as, at
bottom, resting on the proposition that “little is lost by making suits
like this one as hard as possible.” Ante, at 31, n. 15. That is not my
view, and it is richly ironic for the Court that announced the alternative-
map requirement to accuse those who defend the requirement of erecting
illegitimate and unnecessary barriers to the vindication of constitu-
tional rights.
10                       COOPER v. HARRIS

                          Opinion of ALITO, J.

overwhelming. This most definitely is not one of those
cases, see Part III–C, infra, and the plaintiffs’ failure to
produce an alternative map mandates reversal. Moreover,
even in an exceptional case, the absence of such a map
would still be strong evidence that a district’s boundaries
were determined by politics rather than race.6 The ab-
sence of a map would “matter.” Cf. ante, at 30.
   The majority questions the legitimacy of the alternative-
map requirement, ante, at 29–31, and n. 15, but the rule is
a sound one. It rests on familiar principles regarding the
allocation of the burdens of production and persuasion and
the assessment of evidence. First, in accordance with the
general rule in civil cases, plaintiffs in a case like this bear
the burden of proving that the legislature’s motive was
unconstitutional. Second, what must be shown is not
simply that race played a part in the districting process
but that it played the predominant role. Third, a party
challenging a districting plan must overcome the strong
presumption that the plan was drawn for constitutionally
permissible reasons. Miller, supra, at 915. Fourth, when
those responsible for adopting a challenged plan contend
that the plan was devised for partisan political ends, they
are making an admission that may not sit well with vot-
ers, so the explanation should not be lightly dismissed. Cf.
Fed. Rule Evid. 804(b)(3). And finally, the Cromartie II
rule takes into account the difficulty of proving a negative.
   For challengers like those in the present case, producing
a map that meets the Cromartie II test should not be hard
if the predominant reason for a challenged plan really was
race and not politics. Plaintiffs mounting a challenge to a
districting plan are almost always sophisticated litigants
——————
   6 The majority cites Bush v. Vera, 517 U.S. 952 (1996), as proof that

the lack of an alternative-map requirement has not “made any differ-
ence” in our past cases. Ante, at 30. Vera was decided before Cromartie
II, 532 U.S. 234 (2001), announced the alternative-map requirement,
so its failure to mention that requirement is hardly surprising.
                      Cite as: 581 U. S. ____ (2017)                    11

                           Opinion of ALITO, J.

who have the assistance of experts, and that is certainly
true in the present case. Today, an expert with a computer
can easily churn out redistricting maps that control for
any number of specified criteria, including prior voting
patterns and political party registration. Therefore, if it is
indeed possible to find a map that meets the Cromartie II
test, it should not be too hard for the challengers to do so.
The State, on the other hand, cannot prove that no map
meeting the Cromartie II test can be drawn. Even if a
State submits, say, 100 alternative maps that fail the test,
that would not prove that no such map could pass it. The
relative ease with which the opposing parties can gather
evidence is a familiar consideration in allocating the bur-
den of production. See 1 C. Mueller & L. Kirkpatrick,
Federal Evidence §63, p. 316 (2d ed. 1994); 21 C. Wright &
K. Graham, Federal Practice and Procedure §5122, pp.
556–557 (1977).
                             III
   Even if we set aside the challengers’ failure to submit an
alternative map, the District Court’s finding that race
predominated in the drawing of District 12 is clearly
erroneous. The State offered strong and coherent evidence
that politics, not race, was the legislature’s predominant
aim, and the evidence supporting the District Court’s
contrary finding is weak and manifestly inadequate in
light of the high evidentiary standard that our cases
require challengers to meet in order to prove racial
predominance.7
——————
   7 The majority accuses me of failing to accord proper deference to the

District Court’s factual findings and of disregarding the clear-error
standard of review, ante, at 20, n. 8, but that is nonsense. Unlike the
majority, I simply follow Cromartie II by evaluating the District Court’s
findings in light of the plaintiffs’ burden. See 532 U.S., at 241, 257.
The heavier a plaintiffs’ evidentiary burden, the harder it is to find that
plaintiffs have carried their burden—and the more likely that it would
12                       COOPER v. HARRIS

                          Opinion of ALITO, J.

  My analysis will proceed in three steps. First, I will
discuss what the legislature’s mapmaker did and why this
approach is entirely consistent with his stated political
objectives. Then, I will explain why this approach inevita-
bly had the racial effect to which the challengers object.
Finally, I will address the evidence of racial predominance
on which the majority relies and show why it is inade-
quate to sustain the District Court’s judgment.
                             A
   In order to understand the mapmaker’s approach, the
first element to be kept in mind is that the basic shape of
District 12 was legitimately taken as a given. When a new
census requires redistricting, it is a common practice to
start with the plan used in the prior map and to change
the boundaries of the prior districts only as needed to
comply with the one-person, one-vote mandate and to
achieve other desired ends. This approach honors settled
expectations and, if the prior plan survived legal chal-
lenge, minimizes the risk that the new plan will be over-
turned. And that is the approach taken by the veteran
mapmaker in the present case, Dr. Thomas Hofeller. App.
523 (“the normal starting point is always from the existing
districts”).
   Dr. Hofeller began with the prior version of District 12
——————
be clearly erroneous to find that they have. In this context, we are
supposed to presume that the North Carolina Legislature acted in good
faith and exercise “extraordinary caution” before rejecting the legisla-
ture’s political explanation. Miller v. Johnson, 515 U.S. 900, 915–916
(1995). Given that the State has offered a coherent and persuasive
political explanation for District 12’s boundaries, plaintiffs bear a
“demanding” burden in attempting to prove racial predominance.
Cromartie II, supra, at 241, 257. Because the evidence they have put
forward is so weak, see Part III–C, infra, they have failed to carry that
burden, and it was clear error for the District Court to hold otherwise.
See Cromartie II, supra, at 241, 257 (applying the same clear-error
analysis that I apply here).
                      Cite as: 581 U. S. ____ (2017)                      13

                            Opinion of ALITO, J.

even though that version had a strange, serpentine shape.
Cromartie I, 526 U.S., at 544; App. 1163. That design has
a long history. It was first adopted in 1992, and subse-
quent redistricting plans have built on the 1992 plan.
Ibid. In Cromartie II, we sustained the constitutionality
of the 1997 version of District 12, which featured the same
basic shape. See 532 U.S., at 258. And retention of this
same basic shape is not challenged in this case.8
   Using the prior design as his starting point, Dr. Hofeller
assumed that District 12 would remain a “strong Demo-
cratic distric[t].” App. 521. He stated that he drew “the
[overall redistricting] plan to . . . have an increased num-
ber of competitive districts for GOP candidates,” id., at
520, and that he therefore moved more Democratic voters
into District 12 in order to “increase Republican opportu-
nities in the surrounding districts,” id., at 1606.
   Under the map now before us, District 12 is bordered by
four districts.9 Running counterclockwise, they are: Dis-
trict 5 to the northwest; District 9 to the southwest; Dis-
trict 8 to the southeast; and District 6 to the northeast.
See Appendix, ante. According to Dr. Hofeller, the aim
was to make these four districts—considered as a whole—
more secure for Republicans. App. 1606, 2696.
   To do this, Dr. Hofeller set out in search of pockets of
Democratic voters that could be moved into District 12
from areas adjoining or very close to District 12’s prior
boundaries. Of the six counties through which District 12
passes, the three most heavily Democratic (and also the
most populous) are Forsyth, Guilford, and Mecklenburg,
which contain the major population centers of Winston-
Salem, Greensboro, and Charlotte, respectively. See 7
——————
   8 This same basic shape was retained in the map proposed in the

state legislature by the Democratic leadership and in the map submit-
ted by the Southern Coalition for Social Justice. See 2 Record 402, 357.
   9 A fifth district, District 2, appears to touch District 12 at the border

of Guilford and Randolph Counties, but only to a de minimis extent.
14                   COOPER v. HARRIS

                      Opinion of ALITO, J.

Record 480–482; App. 1141. As a measure of voting pref-
erences, Dr. Hofeller used the results of the then-most
recent Presidential election, i.e., the election of 2008. Id.,
at 1149, 2697, 2721–2722. In that election, these three
counties voted strongly for the Democratic candidate,
then-Senator Barack Obama, while the other three coun-
ties, Cabarrus, Davidson, and Rowan, all voted for the
Republican candidate, Senator John McCain. See 4 Rec-
ord 1341–1342.
   Two of the three Democratic counties, Forsyth and
Guilford, are located at the northern end of District 12,
while the other Democratic county, Mecklenburg, is on the
southern end. See Appendix, ante. The middle of the
district (often called the “corridor”) passes through the
three more Republican-friendly counties—Cabarrus,
Davidson, and Rowan. Ibid. Thus, if a mapmaker sat
down to increase the proportion of Democrats in District
12 and to reduce the proportion in neighboring districts,
the most obvious way to do that was to pull additional
Democrats into the district from the north and south (the
most populous and heavily Democratic counties) while
shifting Republican voters out of the corridor.
   That, in essence, is what Dr. Hofeller did—as the major-
ity acknowledges. Ante, at 6 (Dr. Hofeller “narrow[ed
District 12’s] already snakelike body while adding areas at
either end”); App. 1150 (Table 1), 1163. Dr. Hofeller testi-
fied that he sought to shift parts of Mecklenburg County
out of Districts 8 and 9 (in order to reduce the percentage
of Democrats in these two districts) and that this required
him to increase the coverage of Mecklenburg County in
District 12. Id., at 1142–1143, 1607, 2753.
   Dr. Hofeller testified that he also had political plans for
the current map’s District 6, which differed substantially
from the version in the prior map. Dr. Hofeller wanted to
improve the Republicans’ prospects in this new district by
minimizing its coverage of Guilford County’s Democratic
                   Cite as: 581 U. S. ____ (2017)               15

                        Opinion of ALITO, J.

population. Id., at 1143, 1607, 2693, 2697, 2752. That
also meant increasing the population of Guilford County
Democrats in District 12. Id., at 1143, 1607, 2697.
   This influx of Democratic voters from the two most
populous counties in District 12 required shedding voters
elsewhere in order to comply with this Court’s mandate of
one-person, one-vote, see Kirkpatrick v. Preisler, 394 U.S.
526, 530–531 (1969),10 and the population removed had to
be added to a bordering district. App. 523. Parts of
Davidson and Rowan Counties were therefore shifted to
District 5, id., at 1143, 1150 (Table 1), but Dr. Hofeller
testified that this would not have been sufficient to satisfy
the one-person, one-vote standard, so he also had to move
voters from heavily Democratic Forsyth County into Dis-
trict 5, id., at 1143, 2697, 2752–2753. Doing so did not
undermine his political objective, he explained, because
District 5 “was stronger [for Republicans] to begin with
and could take those [Forsyth] Democratic precincts”
without endangering Republican chances in the district.
Id., at 2753; see also id., at 2697. The end result was that,
under the new map now at issue, the three major counties
in the north and south constitute a larger percentage of
District 12’s total population, while the corridor lost popu-
lation. See id., at 1150 (Table 1), 2149 (Finding 187).
   A comparison of the 2008 Presidential election vote
under the old and new versions of the districts shows the
effect of Dr. Hofeller’s map. District 8 (which, of the four
districts bordering District 12 under the 2011 map, was
the most Democratic district) saw a drop of almost 11% in
the Democratic vote under the new map. See 2 Record
354, 421. District 9 saw a drop in the percentage of regis-
tered Democrats, id., at 350, 417, although the vote per-
centage for the Democratic Presidential candidate re-
——————
  10 District 12 was overpopulated by 2,847 people heading into the

2011 redistricting cycle. App. 1115; 2 Record 347.
16                      COOPER v. HARRIS

                         Opinion of ALITO, J.

mained essentially the same (increasing by 0.39%). Id., at
354, 421. District 5, which was heavily Republican under
the prior map and was redrawn to absorb Democrats from
Forsyth County, saw about a 7-point swing in favor of the
Democratic candidate, but it remained a strong Republi-
can district. Ibid. New District 6 is less susceptible to
comparison because its boundaries are completely differ-
ent from the district bearing that number under the old
plan, but the new District 6 was solidly Republican, with a
Republican Presidential vote percentage of nearly 56%.
Ibid. As stated by the state court that considered and
rejected the same constitutional challenge now before us:
       “By increasing the number of Democratic voters in
     the 2011 Twelfth Congressional District located in
     Mecklenburg and Guilford Counties, the 2011 Con-
     gressional Plan created other districts that were more
     competitive for Republican candidates as compared to
     the 2001 versions of these districts . . . .” App. 2150
     (Finding 191).
  The results of subsequent congressional elections show
that Dr. Hofeller’s plan achieved its goal. In 2010, prior to
the adoption of the current plan, Democrats won 7 of the
13 districts, including District 8.11 But by 2016, Republi-
cans controlled 10 of the 13 districts, including District 8,
and all the Republican candidates for the House of Repre-
sentatives won their races with at least 56% of the vote.12
In accordance with the map’s design, the only Democratic
seats remaining after 2016 were in Districts 1, 4, and 12.
Id., at 521.
——————
  11 North Carolina State Board of Elections, 11/02/2010 Official Gen-

eral Election Results—Statewide, http://er.ncsbe.gov/?election_dt=
11/02/2010&county_id=0&office=FED&contest=0.
  12 North Carolina State Board of Elections, 11/08/2016 Official Gen-

eral Election Results—Statewide, http://er.ncsbe.gov/?election_dt=
11/08/2016&county_id=0&office=FED&contest=0.
                    Cite as: 581 U. S. ____ (2017)                 17

                         Opinion of ALITO, J.

  In sum, there is strong evidence in the record to sup-
port Dr. Hofeller’s testimony that the changes made to
the 2001 map were designed to maximize Republican
opportunities.
                               B
   I now turn to the connection between the mapmaker’s
strategy and the effect on the percentage of African-
Americans in District 12.
   As we recognized in Cromartie II, political party prefer-
ence and race are highly correlated in North Carolina
generally and in the area of Congressional District 12 in
particular. App. 2022 (state trial court finding that “racial
identification correlates highly with political affiliation” in
North Carolina). The challenger’s expert, Dr. Stephen
Ansolabehere, corroborated this important point. Dr.
Ansolabehere calculated the statewide correlation between
race and voting in 200813 and found a correlation of 0.8,
which is “very high.” Id., at 342, 352 (Table 1). See also J.
Levin, J. Fox, & D. Forde, Elementary Statistics in Social
Research 370 (12th ed. 2014); R. Witte & J. Witte, Statis-
tics 138 (10th ed. 2015).
   In the area of District 12, the correlation is even higher.
There, Dr. Ansolabehere found that the correlation “ap-
proach[ed] 1,” App. 342, that is, almost complete overlap.
These black Democrats also constitute a supermajority of
——————
  13 As noted, Dr. Hofeller used the results of the 2008 Presidential
election as a measure of party preference. In 2008, the Democratic
candidate for President was then-Senator Barack Obama, the first
black major party Presidential nominee, and it is true that President
Obama won a higher percentage of the nationwide African-American
vote in 2008 (95%) than did the Democratic Presidential candidates in
2000 (90%), 2004 (88%), and 2016 (88%). See supra, at 5, n. 3. But as
these figures show, the correlation between race and political party
preference was very high in all these elections. Therefore, the use of
2008 statistics does not appear to have substantially affected the
analysis.
18                        COOPER v. HARRIS

                          Opinion of ALITO, J.

Democrats in the area covered by the district. Under the
2001 version of District 12—which was drawn by Demo-
crats and was never challenged as a racial gerrymander—
black registered voters constituted 71.44% of Democrats in
the district. 2 Record 350; see also App. 2145 (Finding
173).14 What this means is that a mapmaker seeking to
pull Democrats into District 12 would unavoidably pull in
a very large percentage of African-Americans.
  The distribution of Democratic voters magnified this
effect. Dr. Hofeller’s plan required the identification of
areas of Democratic strength that were near District 12’s
prior boundaries. Dr. Hofeller prepared maps showing the
distribution of Democratic voters by precinct,15 see id., at
1148–1149, 1176–1177, 1181, and those maps show that
these voters were highly concentrated around the major
urban areas of Winston-Salem (in Forsyth County),
Greensboro (in Guilford County), and Charlotte (in Meck-
lenberg County). Dr. Ansolabehere, the challengers’ ex-
pert, prepared maps showing the distribution of black
registered voters in these same counties, see id., at 322–
328; 1 Record 128–133, and a comparison of these two sets
of maps reveals that the clusters of Democratic voters
generally overlap with those of registered black voters. In
other words, the population of nearby Democrats who
could be moved into District 12 was heavily black.
  The upshot is that, so long as the legislature chose to
——————
  14 Even  two alternative redistricting plans offered prior to the enact-
ment of the 2011 map—one submitted by the Southern Coalition for
Social Justice and the other submitted by Democratic leaders in the
state legislature—retained the basic shape of District 12 and resulted
in black voters constituting 71.53% and 69.14% of registered Demo-
crats, respectively. 2 Record 361 (Southern Coalition for Social Justice
map), 406 (Congressional Fair and Legal map); see also App. 883–887,
2071 (Finding 34), 2145 (Finding 173).
   15 To minimize jargon, I will use the term “precincts” to refer to vote

tabulation districts (VTDs). See id., at 1609–1610, for an explanation
of VTDs.
                 Cite as: 581 U. S. ____ (2017)           19

                      Opinion of ALITO, J.

retain the basic shape of District 12 and to increase the
number of Democrats in the district, it was inevitable that
the Democrats brought in would be disproportionately
black.
   None of this should come as a surprise. After all, when
the basic shape of District 12 was created after the 1990
census, the express goal of the North Carolina Legislature
was to create a majority-minority district. See Shaw I,
509 U.S., at 633–636. It has its unusual shape because it
was originally designed to capture pockets of black voters.
See Shaw v. Hunt, 517 U.S. 899, 905–906 (1996) (Shaw
II). Although the legislature has modified the district
since then, see Cromartie I, 526 U.S., at 544 (describing
changes from the 1991 version to the 1997 version), “it
retains its basic ‘snakelike’ shape and continues to track
Interstate 85.” Ibid.; 1 Record 35 (Appellees’ Complaint)
(“Congressional District 12 has existed in roughly its
current form since 1992, when it was drawn as a majority
African-American district . . . ”); see also App. 1163 (show-
ing the 1997, 2001, and 2011 versions of District 12). The
original design of the district was devised to ensure a high
concentration of black voters, and as long as the basic
design is retained (as it has been), one would expect that
to continue.
   While plaintiffs failed to offer any alternative map, Dr.
Hofeller produced a map showing what District 12 would
have looked like if his computer was programmed simply
to maximize the Democratic vote percentage in the dis-
trict, while still abiding by the requirement of one-person,
one-vote. Id., at 1148. The result was a version of District
12 that is very similar to the version approved by the
North Carolina Legislature. See id., at 1175; id., at 1615–
1618. Indeed, this maximum-Democratic plan had a black
voting age population of 50.73%, which is actually higher
than District 12’s black voting age population of 50.66%.
Id., at 1154 (Table 5).
20                        COOPER v. HARRIS

                           Opinion of ALITO, J.

   Thus, the increase in the black voting age population of
District 12 is easily explained by a coherent (and generally
successful) political strategy. Cromartie II, 532 U.S., at
245 (“[A] legislature may, by placing reliable Democratic
precincts within a district without regard to race, end up
with a district containing more heavily African-American
precincts, but the reasons would be political rather than
racial”).
   Amazingly, a reader of the majority opinion (and the
opinion of the District Court) would remain almost entirely
ignorant of the legislature’s political strategy and the
relationship between that strategy and the racial composi-
tion of District 12.16 The majority’s analysis is like Ham-
let without the prince.17
                             C
   The majority focuses almost all its attention on a few
references to race by those responsible for the drafting and
adoption of the redistricting plan. But the majority reads
far too much into these references. First, what the plain-
tiffs had to prove was not simply that race played some
role in the districting process but that it was the legisla-
——————
   16 The District Court’s description of the legislature’s political strat-

egy was cursory, and it spent no time analyzing the demographics of the
region. See Harris v. McCrory, 159 F. Supp. 3d 600, 618–619 (MDNC
2016).
   17 The majority concedes that this is a “thoroughly two-sided case,”

ante, at 18, n. 6, yet the majority’s opinion is thoroughly one sided. It
offers no excuse for its failure to meaningfully describe—much less
engage with—the State’s political explanation for District 12’s bounda-
ries. Instead, it tries to change the subject, accusing me of treating the
State’s account as essentially uncontested. Ante, at 19, n. 6. This is a
hollow accusation. In this opinion, I lay out the evidence supporting
the State’s political explanation in Parts III–A and III–B, but I do not
accept that account at face value. Instead, I go on to demonstrate that
the plaintiffs’ contrary arguments are exceedingly weak (Part III–C).
Only after considering the evidence on both sides do I conclude that the
State’s explanation holds up.
                  Cite as: 581 U. S. ____ (2017)           21

                       Opinion of ALITO, J.

ture’s predominant consideration. Second, as I have ex-
plained, a court must exercise “extraordinary caution”
before finding that a state legislature’s predominant rea-
son for a districting plan was racial. Miller, 515 U.S., at
916. This means that comments should not be taken out
of context and given the most sinister possible meaning.
Third, the findings of the state courts in a virtually identi-
cal challenge to District 12 are entitled to respectful con-
sideration. A North Carolina trial court, after hearing
much the same evidence as the court below, found that the
legislature’s predominant motive was political, not racial.
That decision was affirmed by the North Carolina Su-
preme Court. Dickson v. Rucho, 367 N. C. 542, 766 S.E.
2d 238 (2014), vacated and remanded, 575 U. S. ___, aff ’d
on remand, 368 N. C. 481, 781 S.E.2d 404 (2015), cert.
pending, No. 16–24. Even if the judgment in the state
case does not bar the present case under the doctrine of
res judicata, see ante, at 7–9, the state-court finding illus-
trates the thinness of the plaintiffs’ proof.
   Finally, it must be kept in mind that references to race
by those responsible for drawing or adopting a redistrict-
ing plan are not necessarily evidence that the plan was
adopted for improper racial reasons. Under our prece-
dents, it is unconstitutional for the government to consider
race in almost any context, and therefore any mention of
race by the decisionmakers may be cause for suspicion.
We have said, however, that that is not so in the redis-
tricting context. For one thing, a State like North Caro-
lina that was either wholly or partially within the coverage
of §5 of the Voting Rights Act of 1965 could not redistrict
without heeding that provision’s prohibition against racial
retrogression, see 52 U.S. C. §10304(b); Alabama Legisla-
tive Black Caucus v. Alabama, 575 U. S. ___, ___–___
(2015) (slip op., at 3–4), and therefore race had to be kept
in mind. In addition, all legislatures must also take into
account the possibility of a challenge under §2 of the Vot-
22                   COOPER v. HARRIS

                     Opinion of ALITO, J.

ing Rights Act claiming that a plan illegally dilutes the
voting strength of a minority community. See League of
United Latin American Citizens v. Perry, 548 U.S. 399,
425 (2006). If a State ultimately concludes that it must
take race into account in order to comply with the Voting
Rights Act, it must show that it had a “ ‘strong basis in
evidence’ in support of the (race-based) choice that it has
made.” Alabama Legislative Black Caucus, supra, at ___
(slip op., at 22). But those involved in the redistricting
process may legitimately make statements about Voting
Rights Act compliance before deciding that the Act does
not provide a need for race-based districting. And it is
understandable for such individuals to explain that a race-
neutral plan happens to satisfy the criteria on which
Voting Rights Act challengers might insist. In short,
because of the Voting Rights Act, consideration and dis-
cussion of the racial effects of a plan may be expected.
                              1
                The June 17, 2011, Statement
   I begin with a piece of evidence that the majority does
not mention, namely, the very first item cited by the Dis-
trict Court in support of its racial-predominance finding.
This evidence consisted of a June 17, 2001, statement by
Senator Rucho and Representative Lewis, the state legis-
lators who took the lead in the adoption of the current
map. In that statement, Rucho and Lewis referred to
“constructing [Voting Rights Act] majority black districts.”
App. 1025. Seizing upon the use of the plural term “dis-
tricts,” the court below seemed to think that it had found a
smoking gun. Harris v. McCrory, 159 F. Supp. 3d 600, 616
(MDNC 2016). The State had insisted that its plan drew
only one majority-minority congressional district, District
1, but since the June 17 statement “clearly refers to mul-
tiple districts that are now majority minority,” ibid., the
court below viewed the statement as telling evidence that
                 Cite as: 581 U. S. ____ (2017)           23

                      Opinion of ALITO, J.

an additional congressional district, presumably District
12, had been intentionally designed to be a majority-
minority district and was thus based on race.
   There is a glaring problem with this analysis: The June
17 statement was about state legislative districts, not
federal congressional districts. See App. 1024–1033. The
United States, as amicus curiae in support of plaintiffs,
concedes that the District Court made a mistake by rely-
ing on the June 17 statement. Brief for United States 27,
n. 13. The majority, by contrast, tries to ignore this error.
But the District Court gave the June 17 statement pride-
of-place in its opinion, mentioning it first in its analysis,
and the District Court seemed to think that this evidence
was particularly significant, stating that the reference to
multiple districts was not “the result of happenstance, a
mere slip of the pen.” 159 F. Supp. 3d, at 616. The Dis-
trict Court’s error shows a troubling lack of precision.
                             2
                The §5 Preclearance Request
   Under §5 of the Voting Rights Act, North Carolina
requested preclearance from the Department of Justice
shortly after the Legislature approved the new congres-
sional plan. Id., at 608. In its preclearance application,
the State noted that “[o]ne of the concerns of the Redis-
tricting Chairs was that in 1992, the Justice Department
had objected to the 1991 Congressional Plan because of a
failure by the State to create a second majority minority
district.” App. 478. The application says that the Redis-
tricting Chairs “sought input from Congressman [Mel]
Watt[, the African-American incumbent who represented
District 12,] regarding options for re-drawing his district,”
and that after this consultation, “the Chairs had the im-
pression that Congressman Watt would oppose any re-
drawing of the Twelfth District . . . as originally contem-
plated by the 1992 Justice Department objection.” Ibid.
24                  COOPER v. HARRIS

                     Opinion of ALITO, J.

The Chairs drew District 12 “[b]ased in part on this input
from Congressman Watt.” Id., at 478–479. Two sentences
later in the same paragraph, the application observed that
the black voting age population for District 12 went up
from 43.77% to 50.66% and that therefore the district
“maintains, and in fact increases, the African-American
community’s ability to elect their candidate of choice in
District 12.” Id., at 479.
   According to the majority, this statement shows a “de-
termination to concentrate black voters in District 12.”
Ante, at 23. In fact, it shows no such thing. The state-
ment explains that Senator Rucho and Representative
Lewis decided not to construct District 12 as a majority-
minority district—as the 1992 Justice Department had
demanded—“[b]ased in part on” the input they received
from Congressman Watt, whom they thought “would
oppose” drawing the district “as originally contemplated
by the 1992 Justice Department objection.” App. 478–479.
If anything, this document cuts against a finding of racial
predominance.
   The statement’s matter-of-fact reference to the increase
in District 12’s black voting age population hardly shows
that the legislature altered District 12 for the purpose of
causing this increase. An entirely natural interpretation
is that the Redistricting Chairs simply reported this fact
so that it would be before the Justice Department in the
event that the Department had renewed Voting Rights Act
concerns. Only by reading a great deal between the lines
and adopting the most sinister possible interpretation can
the statement be viewed as pointed evidence of a predomi-
nantly racial motive.
                          3
               The Mel Watt Testimony
  In both the District Court and the state trial court,
Congressman Watt testified that, while the redistricting
                     Cite as: 581 U. S. ____ (2017)                   25

                          Opinion of ALITO, J.

plan was being developed, Senator Rucho invited him to
his home to discuss the new boundaries of District 12. Id.,
at 2368–2369, 1343–1344. According to Congressman
Watt, Senator Rucho said that the Republican leadership
wanted him to “ramp the 12th Congressional District up to
over 50 percent black” because “they believed it was re-
quired . . . by the Voting Rights Act.” Id., at 1344, 2369,
2393. In the state proceedings, Senator Rucho denied
making any such statement, id., at 1703, and another
state legislator present at the meeting, Representative
Ruth Samuelson, gave similar testimony, id., at 1698.
Neither Senator Rucho nor Representative Samuelson
testified in federal court (although their state court testi-
mony was made part of the federal record). See id., at
2847. But the District Court credited Congressman Watt’s
testimony based on its assessment of his demeanor and
the consistency of his recollection, 159 F. Supp. 3d, at 617–
618, and I accept that credibility finding for purposes of
our review.18
   But even assuming that Congressman Watt’s recollec-
tion was completely accurate, all that his testimony shows
is that legislative leaders at one point in the process

——————
  18 That   being said, Congressman Watt’s testimony was double-
hearsay: Congressman Watt testified about what Senator Rucho said
someone else said. See App. 1345 (state trial court evidentiary ruling).
For unknown reasons, Appellants failed to raise this objection below,
but that only means that the testimony was admitted. The weight of
that testimony is a different matter, and in general, hearsay should be
viewed with great skepticism. Ellicott v. Pearl, 10 Pet. 412, 436 (1836)
(majority opinion of Story, J.) (hearsay is “exceedingly infirm, unsatis-
factory and intrinsically weak in its very nature and character”); Queen
v. Hepburn, 7 Cranch 290, 296 (1813) (majority opinion of Marshall,
C. J.) (“Its intrinsic weakness, its incompetency to satisfy the mind of
the existence of the fact, and the frauds which might be practiced under
its cover, combine to support the rule that hearsay evidence is totally
inadmissible”); see also Chambers v. Mississippi, 410 U.S. 284, 298
(1973).
26                  COOPER v. HARRIS

                     Opinion of ALITO, J.

thought that they had to draw District 12 as a majority-
minority district in order to comply with the Voting Rights
Act; it does not show that they actually did draw District
12 with the goal of creating a majority-minority district.
And as explained in the discussion of the preclearance
request above, Senator Rucho and Representative Lewis
stated that they ultimately turned away from the creation
of a majority-minority district after consulting with Con-
gressman Watt. “Based in part on this input from Con-
gressman Watt,” they said they decided not to draw the
district as the 1992 Department of Justice had suggested—
that is, as a majority-minority district. App. 478–479.
   This account is fully consistent with Congressman
Watt’s testimony about his meeting with Senator Rucho.
Congressman Watt noted that Senator Rucho was uncom-
fortable with the notion of increasing the black voting age
population, id., at 2369, 2393, and Congressman Watt
testified that he told Senator Rucho that he was opposed
to the idea, id., at 1345, 2369, 2393. So it makes sense
that Senator Rucho was dissuaded from taking that course
by Congressman Watt’s reaction. And Dr. Hofeller con-
sistently testified that he was never asked to meet a par-
ticular black voting age population target, see Part III–C–
5, infra, and that the only data displayed on his screen
when he drew District 12 was political data. See infra, at
27, n. 19. Thus, Congressman Watt’s testimony, even if
taken at face value, is entirely consistent with what the
preclearance request recounts: After initially contemplat-
ing the possibility of drawing District 12 as a majority-
minority district, the legislative leadership met with
Congressman Watt, who convinced them not to do so.
                           4
    Dr. Hofeller’s Statements About Guilford County
 Under the prior map, both Guilford County and the
Greensboro African-American community were divided
                       Cite as: 581 U. S. ____ (2017)                 27

                            Opinion of ALITO, J.

between the 12th and 13th Districts. This had been done,
Dr. Hofeller explained, “to make both the Old 12th and
13th Districts strongly Democratic.” App. 1103; see also
id., at 555, 2821; 1 Record 132–133 (showing racial de-
mographics of Guilford precincts under 2001 and 2011
maps). But the Republican legislature wanted to make
the area surrounding District 12 more Republican. The
new map eliminated the old 13th District and created a
new district bearing that number farther to the east. The
territory to the north of Greensboro that had previously
been in the 13th District was placed in a new district,
District 6, which was constructed to be a Republican-
friendly district, and the new map moved more of the
Greensboro area into the new District 12. This move was
entirely consistent with the legislature’s stated goal of
concentrating Democrats in the 12th District and mak-
ing the surrounding districts hospitable to Republican
candidates.
   Dr. Hofeller testified that the placement of the Greens-
boro African-American community in the 12th District
was the result of this political strategy. He stated that the
portion of Guilford County absorbed by District 12 “wasn’t
moved into CD 12 because it had a substantial black
population. It was moved into CD 12 because it had a
substantial Democratic political voting record . . . .” App.
2824. And Dr. Hofeller maintained that he was never
instructed to draw District 12 as a majority-minority
district or to increase the district’s black voting age popu-
lation. See, e.g., id., at 520, 556–558, 1099, 1603–1604,
2682–2683, 2789. Instead, he testified that political con-
siderations determined the boundaries of District 12 and
that the only data displayed on his computer screen when
he drew the challenged map was voting data from the
2008 Presidential election.19 Id., at 1149, 2697, 2721–
——————
 19 Significantly,   while the District Court doubted Dr. Hofeller’s con-
28                        COOPER v. HARRIS

                           Opinion of ALITO, J.

2722.
    Dr. Hofeller acknowledged, however, that there had
been concern about the possibility of a Voting Rights Act
challenge to this treatment of the Greensboro African-
American community. Guilford County was covered by §5
of the Voting Rights Act, and as noted, §5 prohibits retro-
gression. Under the old map, the Guilford County African-
American community was split between the old District 13
and District 12, and in both of those districts, black voters
were able to elect the candidates of their choice by allying
with white Democratic voters. Under the new map, how-
ever, if the Greensboro black community had been split
between District 12 and the new Republican-friendly
District 6, the black voters in the latter district would be
unlikely to elect the candidate of their choice. Placing the
African-American community in District 12 avoided this
consequence. Even Congressman Watt conceded that
there were potential §5 concerns relating to the black
community in Guilford County. Id., at 2387–2388.
    The thrust of many of Dr. Hofeller’s statements about
the treatment of Guilford County was that the reuniting of
the Greensboro black community in District 12 was noth-
ing more than a welcome byproduct of his political strat-
egy. He testified that he first drew the district based on
political considerations and then checked to ensure that
Guilford County’s black population was not fractured. Id.,
at 2822 (“[W]hen we checked it, we found that we did not
have an issue in Guilford County with fracturing the black
. . . community”); see also id., at 556, 2821, 2823. This
testimony is entirely innocuous.
——————
tention that politics, not race, dictated the boundaries of District 12 and
that Dr. Hofeller was unaware of the relevant racial demographics in
the region, see 159 F. Supp. 3d, at 619–620, and n. 8, it did not dispute
that only political data was displayed on his screen when he drew the
district. The state trial court expressly found that only political data
was displayed on Dr. Hofeller’s screen. See App. 2150 (Finding 188).
                  Cite as: 581 U. S. ____ (2017)           29

                       Opinion of ALITO, J.

   There is no doubt, however, that Dr. Hofeller also made
a few statements that may be read to imply that concern
about Voting Rights Act litigation was part of the motiva-
tion for the treatment of Guilford County. He testified at
trial that he “was instructed [not] to use race in any form
except perhaps with regard to Guilford County.” Id., at
2791 (emphasis added). See id., at 1103 (the legislature
“determined that it was prudent to reunify the African-
American community in Guilford County”); id., at 558
(“[I]t was decided to reunite the black community in Guil-
ford County into the Twelfth”).
   These statements by Dr. Hofeller convinced the District
Court that the drawing of District 12 was not a “purely . . .
politically driven affair.” 159 F. Supp. 3d, at 619. But in
order to prevail, the plaintiffs had to show much more—
that race was the predominant reason for the drawing of
District 12, and these few bits of testimony fall far short of
that showing.
   Our decision in Cromartie II illustrates this point. In
that case, the legislature’s mapmaker made a statement
that is remarkably similar to Dr. Hofeller’s. Gerry Cohen,
the “legislative staff member responsible for drafting
districting plans,” reported: “ ‘I have moved Greensboro
Black community into the 12th, and now need to take
[about] 60,000 out of the 12th. I await your direction on
this.’ ” 532 U.S., at 254. This admission did not persuade
the Court that the legislature’s predominant motive was
racial. The majority ignores this obvious parallel with
Cromartie II.
   Moreover, in an attempt to magnify the importance of
the treatment of Guilford County, the majority plays
games with statistics. It states that “District 12 saw a net
increase of more than 25,000 black voters in Guilford
County, relative to a net gain of fewer than 35,000 across
the district: So the newly added parts of that county
played a major role in pushing the district’s BVAP over
30                   COOPER v. HARRIS

                      Opinion of ALITO, J.

50%.” Ante, at 26.
   This is highly misleading. First, since the black voting
age population of District 12 is just barely over 50%—
specifically, 50.66%—almost any decision that increased
the number of voting age blacks in District 12 could be
said to have “played a major role in pushing the district’s
BVAP over 50%.”
   Second, the majority provides the total number of voting
age blacks added to District 12 from Guilford County
(approximately 25,000) alongside the total number of
voting age blacks added to the district (approximately
35,000), and this has the effect of making Guilford County
look like it is the overwhelming contributor to the dis-
trict’s net increase in black voting age population. In
truth, Mecklenburg County was by far the greatest con-
tributor of voting age blacks to District 12 in both absolute
terms (approximately 147,000) and in terms of new voting
age blacks (approximately 37,000). See App. 384, 500–
502. Indeed, if what matters to the majority is how much
individual counties increased District 12’s black voting age
population percentage, Davidson County deserves atten-
tion as well, since the portion of the county within District
12 lost over 26,000 more voting age whites than blacks.
Ibid. That is greater than the net number of voting age
blacks added to the district by Guilford County or Meck-
lenburg County. Ibid. As with so much in the majority
opinion, the issue here is more nuanced—and much more
favorable to the State—than the majority would have it
seem.
                             5
               The July 1, 2011, Statement
  For reasons similar to those just explained, the majority
makes far too much of a statement issued by Senator
Rucho and Representative Lewis on July 1, 2011, when
the new districting plan was proposed. Particularly in
                 Cite as: 581 U. S. ____ (2017)          31

                      Opinion of ALITO, J.

light of Dr. Hofeller’s later testimony about the legisla-
ture’s partisan objectives, it is apparent that this state-
ment does not paint an entirely reliable picture of the
legislature’s aims. The statement begins with this proc-
lamation: “From the beginning, our goal has remained the
same: the development of fair and legal congressional and
legislative districts,” id., at 353, and the statement seri-
ously downplays the role of politics in the map-drawing
process, acknowledging only that “we have not been igno-
rant of the partisan impacts of the districts we have
created,” id., at 361.
   The statement discusses the treatment of Guilford
County in a section with the heading “Compliance with
the Voting Rights Act.” Id., at 355–358. In that section,
Rucho and Lewis state: “Because of the presence of Guil-
ford County in the Twelfth District, we have drawn our
proposed Twelfth District at a black voting age level that
is above the percentage of black voting age population
found in the current Twelfth District. We believe that this
measure will ensure preclearance of the plan.” Id., at 358.
   The majority and the District Court interpret this pas-
sage to say that Rucho and Lewis decided to move black
voters from Guilford County into District 12 in order to
ward off Voting Rights Act liability. Ante, at 22 (“Because
of the VRA, [Rucho and Lewis] increased the number of
African-Americans” in District 12 (citing 159 F. Supp. 3d,
at 617; emphasis in original)). But that is hardly the only
plausible interpretation. The statement could just as
easily be understood as “an explanation by [the] legisla-
ture that because they chose to add Guilford County back
into CD 12, the district ended up with an increased ability
to elect African-American candidates, rather than the
legislature explaining that they chose to add Guilford
County back into CD 12 because of the [racial] results that
addition created.” Id., at 635 (Osteen, J., concurring in
part and dissenting in part) (emphasis in original). And
32                    COOPER v. HARRIS

                      Opinion of ALITO, J.

because we are obligated to presume the good faith of the
North Carolina Legislature, this latter interpretation is
the appropriate one.
   But even if one adopts the majority’s interpretation, it
adds little to the analysis. The majority’s close and in-
criminating reading of a statement issued to win public
support for the new plan may represent poetic justice:
Having attempted to blur the partisan aim of the new
District 12, the legislature is hoisted on its own petard.
But poetic justice is not the type of justice that we are
supposed to dispense. This statement is some evidence
that race played a role in the drawing of District 12, but it
is a mistake to give this political statement too much
weight.
   Again, we made precisely this point in Cromartie II.
There, the “legislative redistricting leader,” then-Senator
Roy Cooper, testified before a legislative committee that
the proposed plan “ ‘provides for . . . racial and partisan
balance.’ ” 532 U.S., at 253 (emphasis added). The Dis-
trict Court read the statement literally and concluded that
the district had been drawn with a racial objective. Ibid.
But this Court dismissed the statement, reasoning that
although “the phrase shows that the legislature consid-
ered race, along with other partisan and geographic con-
siderations; . . . it says little or nothing about whether race
played a predominant role comparatively speaking.” Ibid.
   What was good in Cromartie II should also be good here.
                              6
               Dr. Ansolabehere’s Testimony
  Finally, the majority cites Dr. Ansolabehere’s testimony
that black registered voters in the counties covered by
District 12 were more likely to be drawn into District 12
than white registered voters and that black registered
Democrats were more likely to be pulled in than white
registered Democrats. Ante, at 26–27.
                     Cite as: 581 U. S. ____ (2017)                   33

                          Opinion of ALITO, J.

   There is an obvious flaw in Dr. Ansolabehere’s analysis.
He assumed that, if race was not the driving force behind
the drawing of District 12, “white and black registered
voters would have approximately the same likelihood of
inclusion in a given Congressional District.” App. 2597
(internal quotation marks omitted). But that would be
true only if black and white voters were evenly distributed
throughout the region, and his own maps showed that this
was not so. See id., at 322–328; 1 Record 128–133. Black
voters were concentrated in the cities located at the north
and south ends of the district and constituted a superma-
jority of Democrats in the area covered by District 12. See
Part III–B, supra. As long as the basic shape of the dis-
trict was retained, moving Democrats from areas outside
but close to the old district boundaries naturally picked up
far more black Democrats than white Democrats.
   This explanation eluded Dr. Ansolabehere because he
refused to consider either the implications of the political
strategy that the legislature claimed to have pursued or
the effects of the changes to District 12 on the surrounding
districts. App. 2578–2582. The result was a distorted—
and largely useless—analysis.
                             IV
  Reviewing the evidence outlined above,20 two themes
emerge. First, District 12’s borders and racial composition
are readily explained by political considerations and the
effects of the legislature’s political strategy on the de-
mographics of District 12. Second, the majority largely
ignores this explanation, as did the court below, and in-
stead adopts the most damning interpretation of all avail-
able evidence.
  Both of these analytical maneuvers violate our clearly

——————
   20 The District Court relied on other evidence as well, but its proba-

tive value is so weak that even the majority does not cite it.
34                   COOPER v. HARRIS

                      Opinion of ALITO, J.

established precedent. Our cases say that we must “ ‘exer-
cise extraordinary caution’ ” “ ‘where the State has articu-
lated a legitimate political explanation for its districting
decision,’ ” Cromartie II, supra, at 242 (emphasis deleted);
the majority ignores that political explanation. Our cases
say that “the good faith of a state legislature must be
presumed,” Miller, 515 U.S., at 915; the majority pre-
sumes the opposite. And Cromartie II held that plaintiffs
in a case like this are obligated to produce a map showing
that the legislature could have achieved its political objec-
tives without the racial effect seen in the challenged plan;
here, the majority junks that rule and says that the plain-
tiffs’ failure to produce such a map simply “does not mat-
ter.” Ante, at 30.
   The judgment below regarding District 12 should be
reversed, and I therefore respectfully dissent.